                       DECLARATION OF TEDDY J. KLEINER


       I, Teddy J. Kleiner, declare as follows:

       I am the son of Jack Kleiner and Judy Shaughnessy (Rignell, Barabash,

Patterson, Kleiner, Boman, Ochoa). Lisa Montgomery and I have the same mother

so she is my half sister. I was born June 6, 197 4, and am six years younger than Lisa.

       My father Jack Kleiner and his first wife, Willadean, had five children: Terry,

Timothy (Tim), Penny (Craig), Jackie Jo (Moffett) and Becky (Perky)-these are also

my half siblings. My mother Judy Rignell and my father Jack Kleiner had three

children: me, Tommy Kleiner and Jerri Jo Kleiner (Leonard). My mother has two

children from a previous marriage: Lisa Montgomery and Patty Baldwin-these are

my half sisters. My mother also had a baby when she was just a teenager, but the

baby was stillborn.

       It was obvious that Lisa and Patty had different fathers but for whatever

reason my mom always played it like they had the same father. Patty had a dark

complexion and did not look like the rest of us. My brothers and sisters and I always

called Patty "squaw" or "nigger" and that's what the kids at school called her too. I

called her that my entire life. There were very few black or brown people in the part

of Oklahoma where we lived, so it was obvious that she didn't belong.

       When I was a child Lisa took care of me. When I remember being fed, clothed

and comforted it is Lisa I remember, not my mother. When I was sad or scared it

was Lisa who comforted me. When our parents had violent brawls it was Lisa who

sheltered us and took us to a safe hiding place.



                                            1

                                                                                          B-186
        Lisa was the oldest and she did the best she could to raise me and my other

siblings, Patty, Tommy and Jerri Jo Kleiner, but she was just a child herself. She did a

lot of the cooking, cleaning and laundry. She's the closest thing I ever had to a real

mom.

        Lisa was different from other people and even as a child I knew that She

went into her own little world a lot. She often spaced out, stared into space or lost

herself in a book for hours on end. She was quiet, timid, shy and very passive as a

child and as an adult.

        Patty and Lisa received a lot of their punishment in the bathroom, especially

from my dad. He and my mom beat them and then threw them in the shower and

held them under the cold water. Tommy, Jerri Jo and l cried and cried for my mom

and dad to stop hurting Lisa and Patty but they didn't listen.

        My mom often choked us so that we couldn't breathe.            It was so scary

because I couldn't catch my breath and I thought I was going to die. I remember a

time when my mom was choking me and Lisa came in and my mom stopped. Lisa

tried to protect us. Today, I go crazy if someone touches my neck. I react violently

and I don't even think about it. I just react. I cannot take someone touching my

neck.

        Sometimes when my dad started in on me he turned out all of the lights. That

was the worst. I didn't know where the next blow was coming from so I didn't know

how to protect myself. I curled up and just tried to count the seconds until it was

over. I remember shaking after it was over, even after he was gone. I don't know

what made me shake after he was gone. It was over by that time. It is still hard for


                                           2
                                                                                       B-187
me to be in complete darkness. I think a lot about my childhood and the violent

beatings I received from my mother and father. Even as an adult those memories

haunt me and invade my thoughts to the point that sometimes it is hard for me to

think of anything else.

       When I was in first or second grade I got swats from the teacher for not

dressing out into gym shorts for P.E. class. I didn't want to change into shorts

because people could see the bruises on my legs. 1 forged a pathetic note from my

mom stating that I could participate in P.E. class but I did not have to dress out into

gym shorts.     I wanted to play with the other kids-I just didn't want to be

embarrassed when I changed in front of everyone. Of course the school knew the

excuse note was a fake and they called my mom into the office. She signed an excuse

for me just like that, no questions asked. I wish I had known it would be that easy.

       One time my mom held a knife to Jerri Jo's tongue and said she was going to

cut Jerri Jo's tongue out. It happened on Jerri Jo's birthday.       I begged my mom-

"please don't kill Jerri Jo, please don't kill her!" I was terrified that Jerri Jo was going

to die right then.

       I tried not to worry about myself being hurt, but I was very afraid that Lisa or

Patty would get seriously injured or worse. Lisa and Patty got the worst of it from

my mom and dad. I remember lying in bed praying that my parents wouldn't kill my

sisters. It seemed like my dad beat on Patty more and my mom was meanest to Lisa.

       We lived on Admiral Street in Tulsa for a time, which was in a very dangerous

neighborhood. The racial tension was especially high there. There was a terrible

fight one night and there was a shoot out between all the neighbors, black people,


                                             3
                                                                                           B-188
Mexicans, and us. There weren't many other white people in the neighborhood. I

was so scared; I could hear the guns firing and the screaming. I was little, maybe in

the first grade. Lisa took all of us, and we hid in the back of the house.

       At that same house on Admiral in Tulsa there was a garage apartment, a side

house, or a basement where a Mexican family lived. They were around often. The

father worked with my dad at the salvage yard. They had two daughters dose to my

age.

       We went to a Pentecostal church when I was a kid. A bus picked us up and

they gave us candy. The church had a raffle every week after service: one drawing

for $5, one drawing for $4 and so on. I looked forward to that. With so many of us

we were bound to win something but my mom took the money we won anyway.

One time I got a fishing pole because I had perfect Sunday school attendance. But

the laying on hands and speaking in tongues frightened me as a small child. People

flopped around on the floor and passed out. I was scared that it would happen to

me and I would die. Those churches freaked me out as a kid but getting a couple

bucks was a plus because we were so poor. It confused me.

       My mom and dad always had a lot of people over and there was a lot of

random people coming in and going out The purpose of all the coming and going as

I remember was drinking, drinking, drinking. There was a lot of drinking. Grandpa

Ernie made moonshine and it tasted like peppermint.            Ernie wasn't really our

grandpa, we just called him that. The moonshine was so strong a spoonful made you

pass out. My mom gave it to us when we were sick. One couple, Kerry Bliss and his

wife Joyce, came over a lot They lived on Frankford Street in Tulsa, behind where


                                            4

                                                                                     B-189
we later lived with Richard Boman. Later I sold dope to them. When I recognized

them, I thought, "Wow! My parents were hanging out with dopers." I didn't realize

they were dopers when I was a kid.

       The police came to the house on Archer in Tulsa one time because they

couldn't find me anywhere. I was just hiding.

       My dad had an el Camino that was very nice. I've often wondered how they

afforded that house and that car with a salvage yard salary.

       The house on Archer Street had a small room with a window and a kitchen

chair. The room was very small; I don't think it was a bedroom. When my mom and

dad started fighting each other, Lisa rounded us up and took us to that room and

told us everything was going to be okay, don't cry and keep quiet. She watched

through the window to make sure they weren't coming for us. She protected us.

       The police were called to our home at least twice over my parents fighting

each other. My mom had to go to the hospital when my dad knocked out her teeth.

When my dad was sober he was not mean, but he was distant. When he was

drinking he was irritable, violent, and unpredictable. My mom was the same way.

When they first started drinking they were fun, but their behavior got out of control

the more drinks they had.

       Drinking was a part of life; I don't remember a time not drinking. When I was

very small, four or five years old, I made myself what everyone else was drinking. I

didn't know what to call the feeling then, but I definitely was drunk a lot as a kid.

My mom and dad didn't seem to notice or care. I didn't try and hide it, and no one

ever told me I couldn't or tried to stop me. It was just a normal way of life; I didn't

                                          s
                                                                                      B-190
know any different. I was born addicted to alcohol. My mom told me and I've been

told by other family members that I had to be weaned off alcohol as a baby. I was

born blind in my left eye and hard of hearing in both ears.

       l started using drugs when I was 11 or 12, and not just using-shooting up.

Drugs are a religion for people with problems and that's my religion. My half sister,

Penny Craig, gave me my first fix. Penny is thirteen years older than I am. She told

me, "here's the way out," and it was. Drugs put everything on hold. Nothing hurt;

nothing mattered.

       My dad worked at the salvage yard during the day, and as soon as he got

home he and my mom started drinking. He drank Bacardi rum and Coke and my

mom drank gin. I remember the gin and the way it tasted. They drank until they

passed out.    Patty and Lisa made drinks for my parents and their friends.

Sometimes itwas fun; they laughed and we all danced and carried on, but eventually

it turned bad and my mom started beating on him or he started beating on her. It

was not a slap here and there; they were both in it to win it and it got dirty. One

time I watched my mom strike my dad across the face with a cast iron skillet, and I

thought, "Oh! That is going to kill him," but it didn't. Then he knocked out several of

my mom's teeth and the cops came and arrested him, and my mom went and bailed

him out of jail. I think my mom was pregnant with Tommy at the time.

       My dad got several DUis. When I was very young, four or five years old, my

dad was so drunk that he had me get on his lap so I could drive the car. I couldn't

keep the car straight and ran up against a curb. My dad vomited all over me




                                          6

                                                                                     B-191
because he was so drunk. A cop came, helped me out of the car and took my dad to

jail. We were living in Tulsa at the time.

       My mom and dad had people in and out of our house all the time. Most of the

people were from the salvage yard. Mom and dad let random people stay in our

house around us kids. Several child molesters hung around the salvage yard and by

consequence also around our house.           Jeff Batson is one that comes to mind

immediately. He molested me and had sex with my sister Lisa, who was just a kid.

He was a predator. It is difficult for me to talk about what people from the salvage

yard did to us. My parents should have never allowed those people to stay in our

home. I cannot understand why my parents allowed those types of people to stay

with us. They did nothing to protect us from them; they were too drunk to notice

what was going on.

       Our trailer in Sperry was in the middle of nowhere, and I had all this space to

run and hide and play. I had a tree house, a whole pasture, my animals, and a

Cadillac hood that I hid in. The Cadillac hood was the best place to hide because I

could go and just get lost out there. There was always somewhere to go where no

one could find me and hurt me. My safe haven was the pasture where the Cadillac

hood was. I killed chickens sometimes, I don't know why. I shot the chickens in

their legs with my pellet gun, but then my mom started asking why so many

chickens had broken legs so I just started killing them instead of wounding them. I

took the chickens out to the pasture and buried them so my mom wouldn't know I

was killing them. My dog followed me around everywhere; he was about the only

friend I had besides the retarded kid down the road. I thought my dog knew that we


                                             7

                                                                                     B-192
could only mess with the chickens in the pasture. I was only eight at the time; I

didn't know that my dog didn't understand that he couldn't drag a dead chicken into

the yard where my mom could see it One day I got off the school bus and my mom

had my dog. As soon as I got off the bus I knew. She hit my dog in the head with the

back end of a shovel and he started walking and falling and losing his balance. His

brains came out of his head. He wouldn't die. Grandma Margaret Applegate shot

him in the head. Grandma Margaret wasn't our grandma-she was a drinking

buddy of my mom's. I wasn't old enough to understand that my dog didn't know the

rules, but I knew it was my fault that he was killed. It devastated me. My mom

waited to kill my dog until I was home from school. She wanted me to see her kill

him. I will never forget seeing that happen.

       The only other friend I had was the retarded kid who lived down the road

from us, Norvin Hollingsworth. I didn't invite other kids over to our house-I never

knew what could happen and I would have never lived it down if my parents got

drunk and started fighting in front of someone I brought home. Norvin was okay

because he didn't know the difference. Plus, Norvin's mom, Norma Hollingsworth,

was a drunk too so he probably was okay with the way my parents acted. We were

not allowed to visit friends. Norvin's parents took me on a trip to Dog Patch U.S.A.

That was the coolest thing ever. I'd never been on a trip like that before and I was so

glad they took me along to keep Norvin company.

       At the house in Sperry, Lisa had her own special room that my dad built on to

the rest of the trailer. Lisa had a separate room in the house in Tulsa too, I think it




                                          8

                                                                                      B-193
was in the basement. I always though that was strange because there was so many

of us and the rest of us had to share bedrooms.

        We got our shoes out of the dumpster. I guess that is where we got our

clothes. We did not go to stores and shop for school clothes.

        I don't have many good memories. We drove a lot from one town to the next

and moved a lot. It was difficult because it was never easy to make friends. Going to

a new school always made me anxious. But when we took long trips, especially with

my mom, l got to sit with her in the front seat because I was the only one who could

stay up that long. My brother and sisters fell asleep. It was just me and her, and she

paid attention to me during those drives. I felt special riding next to her in the front

seat.

        Now that I'm an adult, sober, and can think back, I know what was going on

when we lived in Sperry. Men used to come and go from our trailer. The propane

man came a couple of times a week and spent time alone with my mom. The

electrician came to see her, too, and the plumber. These men were all old. Mom told

us the men were doing work at the house.          When these men came, mom sent us

outside while the men were in the house with my mom and Lisa. My mom told me

not to teH my dad about the men who came and went from our house during the

day.

        When my mom finally left my dad it was because of his drinking, not because

of what he did to Lisa. He had gotten another DUI or something and she kicked him

out. We all piled into the car and went to the propane man's house. He had a wife,

which must have been weird for her, but maybe she didn't know about his daytime


                                           9

                                                                                       B-194
visits to see my mother. After we left the propane gas man's house, we went to Kerry

and Joyce Bliss' house. My mom dumped all of us kids there, and she left to go stay

with Richard Boman. She eventually came back to get us.

       The first time my mom kicked my dad out he stayed in a motel and my mom

told us that dad couldn't come back until he quit drinking. He quit drinking and

came back and I remember it like it was yesterday. He took all of us, the whole

family, to Wal-Mart because he was supposed to be spending more time with us. It

was the first time I had been to a Wal-Mart and I couldn't believe how big it was.

There was a popcorn machine and we had popcorn and he gave us a quarter for

Gatorade. I didn't understand why my mom allowed my dad back in the house after

he raped Lisa. It didn't make sense to me, and I was so confused.

       Dad's not drinking didn't last, and when he started drinking again my mom

left him for good.

       My Aunt Alice Derry was good to me and I loved going to her house. She was

firm but 1 never felt threatened at her house. l knew what to expect when I was at

Aunt Alice's house. Her children, Ronnie Burton, Steve Burton and Christina Derry

were great playmates and I hung out with them even as an adult. I stayed with my

Aunt Alice for an extended time when I was a kid. I didn't want to go back home.

My mom didn't like that one bit. Aunt Alice was kind to me and I loved her very

much. I wished she was my mother.

       My Aunt Alice's second husband, Vick Derry, was strange. He married my

Aunt Alice when I was a small child. He really liked my sisters and touched them

inappropriately. He was a drunk too. He stroked their arms and back and made


                                         10
                                                                                   B-195
them sit on his lap. My sisters called him "Sick Vick." My sisters and I stayed the

night when we went to visit Aunt Alice.

        My grandmother, Nelma Rignell, hated me because I was my father's son.

She was a terrible, mean woman. She told me l was worthless. Most of the time l

was made to sit in the car when my mom visited her because my grandmother hated

me so. I don't know why she hated me; I was just a little kid. Children were not

allowed to talk in her presence, because she believed children were to be seen and

not heard. That rule was only for us though, because she loved my Uncle Bobby's

kids.

        My mom told me that my Grandpa Nils used to rape my grandmother and

that is why she was so mean. My Grandpa Nils had a strong accent. l liked him, and

he was nice to me.

        The unbreakable rule in our home was not to ask my mom or dad "why?"-

we were not allowed to ask questions about anything. I tried hard not to break the

rule-I guess for whatever reason I knew better.          Maybe that's why I'm so

confused-nothing was ever explained to me. My mom had the answers; she was in

control and there was no questioning her.

        When. I was a hard drug addict I was shooting a lot of meth, smoking a lot of

weed and just living a really hard life. I slept in dirty places, I was around very

dangerous people and my life then was so much better than what my life was as a

kid. That's got to say something about the way we grew up. It was better to live in a

crack house than be a kid in my mom and dad's house.




                                          11

                                                                                    B-196
          When my mom left my dad it was a relief. He was gone. He was a mean old

man. When he drank he was violent with us and with my mom, but my mom was

just as violent with us and with him. Their beating each other up was a two way

street.

          I was 12 years old or so when we moved in with Richard Boman. He was

terrible to me. My mom stopped drinking for the most part when she married

Richard. Richard didn't drink so my mom didn't really drink unless she was with

her sisters, Alice and Darlene. After my mom married Richard she really stepped up

the psychological and mental abuse of us. Since she wasn't drunk all the time she

messed with our minds instead of beating the daylights out of us. Don't take that to

mean she stopped beating on us though. She never stopped completely beating us

up.

          My mom was very cruel.     Sometime after moving in with Richard we

celebrated Patty and my birthdays. Patty's birthday is June 3 and my birthday is

June 6. On Patty's birthday we had a big cake and a special dinner. She got a camera

and money. On my birthday I got a dollar store Frisbee. There was no cake, there

was no dinner. I was just a little kid. I wondered why my birthday was different

from Patty's.

          1 was miserable living with Richard Boman. He beat me pretty regularly.

When we moved in with Richard, I was the last to know what was going on. Lisa,

Patty, even Tommy acted like they knew Richard. Tommy told me he knew Richard

from Debbie's Diner where Richard bought him biscuits and gravy. My mom had




                                         12
                                                                                   B-197
been working on finding another husband for some time before she left my dad but I

was the last to know.

       Richard was abusive to my mom. I remember the first time it happened I

stepped in and tried to protect her and got beaten for my effort. I remember

thinking, "my dad beats me, my mom beats me, now this guy gets to beat me?" There

really was no safe place.

       After we moved in with Richard, Lisa moved in with Richard's son, Carl

Boman, and then she married him. I missed my sister. I didn't realize how much she

took care of us until she was gone. She had always cooked and cleaned and taken

care ofus.

       When Lisa lived with Carl their trailers and houses were disgusting. Dirty

dishes, dirty clothes, and spoiled food were strewn about everywhere. There were

piles of trash on the floor. Lisa just didn't seem able to keep a house clean. Her

hygiene was also bad. She smelled of body odor, and she didn't bathe often. When

they lived in Deming, New Mexico, they didn't have running water and their house

was in especially bad shape. It is surprising to me that social services never took

Lisa's kids away. Lisa loved her children, but she had a difficult time caring for

them. She often left them unattended when she spent time with other men, or let

them fend for themselves for food and clothing. I don't think she consciously

neglected them, but I do think she wasn't able to manage all of the responsibilities of

being a mother to four children. She was overwhelmed most of the time. Even

though her children needed care, or the house needed cleaning, or the children

needed something to eat she sat and read for hours instead.


                                         13
                                                                                      B-198
       Carl Boman was unfaithful to Lisa for most of their marriage. When they

were living in Bartlesville, Oklahoma Lisa told me that he was stepping out on her so

she started seeing a guy from Dewey, Oklahoma. He seemed to really like my sister.

She took me to his house so I could give her my opinion. Lisa and Carl always played

games like that with each other, and both of them were unfaithful.

       When I was around eighteen or nineteen years old, Lisa and Carl were living

on Colorado Street in Bartlesville, Oklahoma. I think I was trimming trees near

there at the time. I went over to Lisa's to hang out with a guy named Kevin that

lived down the street. Lisa and Carl were gone at the time. Kevin and I were sitting

around and I put a video in the VCR. I thought it was a movie. It was a home video

and it showed Carl raping and beating my sister. It was violent and like a scene out

of a horror movie. My sister was crying and in pain. I felt sick watching the video.

didn't know what to do or how to talk to my sister about it.

       After my mom and dad got divorced sometimes I stayed with my dad on the

weekends. When he beat on me, I ran away to my half sister's, Penny's, house. She

lived in the projects in Tulsa. The projects were a whole new world for me, and I

was enthralled. Dope was everywhere, and I thought I was some tough kid. It was a

terrible environment for a child, but at the time I thought it was exciting. Now as a

recovering drug addict I know how harmful it was for me to be there.

       One time after my dad beat me up pretty badly I called Pat, one of my mom's

old friends, and she came to get me. This was when my dad lived in Manhattan next

to the Blue Stem Kennel. I stayed with Pat until my mom came to get me.




                                         14

                                                                                       B-199
       My dad's first wife, Willadean, was a very kind, compassionate woman. Even

though my dad left her for my mom she was always very kind and loving toward me.

I went to Willadean's house often to see my half siblings, Tim, Terry and Penny.

Later, when Willadean and my dad got back together, I went to Willadean's if I

wanted to see my dad. My dad was horrible to Willadean. He called her "moo moo."

One time my father was drunk and coming to strike me, and she stepped in and hit

him in the head with a pan. My own mother never did that for me, but a woman

who had no reason in the world to love me protected me from him. She made a

special meal when we came to visit. She was a very kind person.

       In the sixth grade, when we lived in Cleveland or Bartlesville, Oklahoma, I

tried to run away. I tried to walk all the way to Penny's house in Tulsa. I stopped at

a house along the way to use the phone and to call my sister to let her know I was on

my way. The people who let me use the phone must have called the police. The

police officer was very kind to me, and I told him about the abuse I was suffering at

home. He told me if I ran he couldn't chase me, so I ran. I finally made it to Penny's

house and the police came to get me. I • eas tal1eor ts a ;wviAila facility, My mom      11 µ.
came and was so nice to me, she promised me that Richard would stop beating me

and I wouldn't have to ~o to dad's again so l agreed to leave with her. She lied to me
           A ~ Dot,      lL  ~½MOr\ Drt( +t,, t'1 ~          vau   tL to O l ~
and took me to a chlldren's home in Bartlesville and left me there. I was there for a
                                                                                              tl"--


month or two. I actually liked living there-it was much better than living at home.

       When we lived in California my mom tried to steal Patty's daughter but Patty

wasn't about to let that happen. One of Patty's boyfriends lived with us at the time.

Patty had been out on a date with one of the managers at the McDonald's where she

                                         15
                                                                                      B-200
worked. When Patty got home, her boyfriend started in on her and was going to hit

her. I stepped in to stop him and we began fighting. My mom tried to take Patty's

daughter during the chaos of the fight. My mom was telling Patty and her boyfriend

to get out and that she was keeping the baby. Patty screamed and yelled for me to

help her and not let mom take her daughter. I knew my mom would do it so I took

the baby from my mom and helped Patty leave.

        I was also in a juvenile facility when we lived in California-it was part of the

California Youth Authority. I shot Patty's car windows out, and she had me arrested
                                                          fA;U\.tfv     eo-un~·                 -f(l
for it. I was with Lisa when I was arrested. I...,.. also Ml e srettr, h&Mc somew~e

in Tulsa,c.   ~   ll,,   ~~ -h~. Ml,\             ~oW\   w~   s\A,{fottel    ivl ~ ~
                                                                            1o ~.o                     1 Jl-
btcr   ~ (n'\Lvr l;Jb\.f fMu,              kJ e,, Y\.LWY tK ~-~ ~£\,u-- •
                                            •0
       One of the times we lived in California we lived in a house that had a pool.

Lisa, Carl, and their kids lived in a house on the same property. There was a nudist

colony next door. This was sometime after Lisa's daughter, Kayla, was born. Carl

came over to the main house to talk with my mom al lot. It seemed like he spent

more time there with us than he did with Lisa and his kids.

        When we lived in San Diego Carl and Patty had an affair. Patty is a sex fiend,

so it wasn't all that big of a shocker to me. I saw them having sex in the pool with

my own eyes. At that time, Lisa and Carl lived with all four of their kids in a small

trailer a few miles away. I lived with my mom, Richard, Michael, Tommy, Jerri Jo,

Patty, and her daughter Karen. All of us lived together while Lisa was off al) by

herself in that trailer taking care of all those kids.

        When Lisa and all her kids were living in that trailer park, Patty and I stole all

of Lisa's cans. Lisa was flat broke. She had all those babies. She picked up cans from


                                             16
                                                                                             B-201
the side of the road and dumpsters, saved them and turned them in for money at the

recycling center. She had a big bag of cans all saved up on her porch, and Patty and I

stole them to buy dope. I can't believe I did that She needed that money and I stole

from her.

       When I was a sophomore my mom said, "pack your bags," because we had

gotten into a fight and she had beaten me pretty severely. She drove me to

Manhattan, Kansas and dropped me off at my dad's. She didn't even get out of the
               • ba.,vt....,
car. She went to Ponca City, Oklahoma and started seeing some drunk, Jacey
                                                                                         f~

Rainwater. I stayed with my dad and entered my sophomore year in Manhattan,

Kansas. I stayed as long as I could take it but eventually I could not stand my dad

beating on me anymore, and I ran away to live with my sister Patty. That was great•

-we did dope and had a lot of fun together. My mom stayed with Jacey Rainwater for

a while. After that a guy named Lonnie started living with us because he needed a

place to stay. Later, Lonnie lived with Lisa and then with Carl a.nd Lisa for a while

too.

       I wanted to kill my dad for what he did to Lisa and because he beat us so

much. My dad was one mean dude, and I was very scared of him but not as scared

as I was of my mom. I have nightmares about what she did and will do to me. She's

destroyed or taken everything I've ever loved and she holds so much power that I

know she is capable of anything, Sometimes I think I'll never be safe. At other times,

I think maybe my mom will love me, will help me because that is what moms are

supposed to.




                                         17
                                                                                     B-202
       It is very hard for me to think. My mind races so fast I can't keep up with all

of my thoughts. It's been like that ~ e   ~~ ~ r l g e ~ n y ~ d e a s                       ""f"''--

rush around in my head so much that sometimes I can almost hear them. I feel

overwhelmed a lot of the time. I don't like being in crowds or around a lot of people.

I get really paranoid and I have to leave to be alone. I've never liked being around a

lot of people. I get anxious and trip out. It is easier to be alone. I took Geodon and

Zyprexa in jail. I am not taking any medications right now.

       Sometimes l see falling lights from the ·t{::tit ani ~ight side of my vision. The

lights fall to the floor and disappear.

       When my dad died I went to the funeral and that was rough. I still loved my

dad, and I hated to see him dead but I was so damaged by what he did to me and my

sisters. I felt guilty for feeling sad that he was dead, and I felt guilty for wanting him

dead. I couldn't make sense of my feelings. That day I knew I was going to commit

suicide-I was just going to blow my brains out. I went back to the cemetery after

everyone else left, and I just kind of lost it. I was emotional and pretty much a mess.

I was sick of life, sick of my life, and being dead sounded so peaceful. I don't know

why I decided not to do it, but I sold everything I had on me, bought some dope and

got high. I had been clean and I fell down again.

       Most of my sisters and brothers have alcohol and or substance abuse

addictions. I am an alcoholic and a methamphetamine addict. My sisters Penny

Craig, Patty Baldwin and Jerri Jo Leonard all have a history of addiction to

methamphetamine. My brother Tommy Kleiner is also a drug addict. He is in prison




                                           18

                                                                                         B-203
now. Lisa was an alcoholic, too. Patty got MSRA from smoking drugs and it about

killed her.

        Two of Jerri Jo's children are disabled and have a lot of problems. Aftc1 t:heee

liw6 child1 en •1r10rs bel!til=ike §&t &or¥iGal caoce.c thought £he c;;gwl'1 not l::l.c;u,1e any l'.R0Pe   -rtC"
GkihtP@fl. I believe .111111- :.asztft my mom wanted custody of my daughter Hope and
                 -{l,r--,Ju.,y', J-o .
my son Justin• My mom was trying to get Jerri Jo another baby - my baby -- and I

was the last to know. Lisa warned me and she was right.

        Jerri Jo called me when she worked at the nursing home and wanted me to

bring her some dope so I did. We did it in the car together and then she went back

into work. It must have been really dirty because I began to trip out and I couldn't

see anything.

        Penny and I got high together a lot. I lived with her off and on starting when I

was a teenager. We did a lot of dope together and sometimes when she was really

high she cried about my dad and/or Tim molesting and raping her. Si+e tole                    1 1   hsw

~,u;;h sl:lo batlild our da.d. Penny and I have always been close and I will always love

her for giving me my first hit of meth. It's complicated but meth is my first great love

and she gave me that escape.

        My sister Penny tried to get on disability for mental health issues. She was

living in Tulsa at the time. The last time I saw Penny she looked pretty close to dead.

        I'm the father of three children:            Hope Kleiner, Justin Kleiner and Teddy

Kleiner. Hope and Justin were taken from me by state social services in Oklahoma

and Kansas after very difficult custody battles with my mother. Hope, my first child,

tested positive for drugs when she was born and was placed in foster care. My mom


                                                  19

                                                                                                       B-204
tried to get custody of Hope but the state didn't approve her. A nice family adopted

Hope and I think they live in Florida. I know Hope has my DNA so that's something

against her but maybe she's got a shot there in Florida with a normal family that

loves her. I tell myself they love her and that they are a perfect fanily.

       My second child Justin was taken by state social services in Kansas when he

was just a few months old. My wife and I were very involved in drugs and struggled

unsuccessfully to get off drugs. I went into rehab and my wife lived with Lisa and

her family who really tried to help us get clean. We failed though, and my mom was

given custody of Justin. She promised that she would let my little boy stay in touch

with me and let me have a relationship with him, but she didn't keep her promise.

She doesn't even give Justin the letters I write him weekly.

       My mother's last husband, Danny Shaughnessy, was a stand up guy. He

finally saw the writing on the wall and left my mom. He was nice to me, told me he

didn't want to take Justin away, that they just wanted to get more VA money out of

the deal. My mom said the same thing-"we don't want to take him from you-we

just want to adopt him for the extra VA money." I believed her.

       My youngest child, Teddy Jr., was recently involved with Kansas SRS because

my wife, Bobbie Jo Kleiner, is using drugs again. I've begged her to get straight. I

can't handle having another child taken away from me.

       My mom takes advantage of a situation to get what she needs without regard

to how much she hurts other people. For instance, she sold me ephedrine pills from

the store where she worked and then reported me to the police for buying them.




                                           20
                                                                                       B-205
She wanted me arrested and in jail so that she could have a better chance of getting

custody of Justin.

       My brother Tommy was making and selling meth with me. My mom and

Patty came to me after I was arrested for manufacturing meth, and told me to rat out

Tommy so that he would be imprisoned along with me. My mom wanted Tommy in

jail because she was afraid of him--and she should be. Tommy has beaten my mom

many times. Tommy gets confused and over emotional. Living with my mom puts

him in a constant state of confusion and makes him go off into the deep end. He's

pulled a knife on my mom before for playing her games.
       fJDrt.r\. 1<.-                                                                       "\IC
       u,. ,f'if:e and I lived with Lisa in 2003 when we tried to get clean. I was
convinced Lisa was pregnant. She looked and acted pregnant. The nursery was all

done up but that was weird too. It was more like a shrine than a nursery. Lisa
                                                                           Stn.vA..I -ti ~c;. •
wanted to help me stay clean.   QRe trre1 nirtgWe   went to Kevin's church,c.l think Lisa

was trying to help me get on the right path, she just had a lot of problems herself.

       Lisa's kids are great; they are smart and really good kids, but Lisa was too out

of it to handle the regular stress of being a parent. Lisa flipped out on Chelsea a few

times, and screamed at her and hit her. I had never seen Lisa go crazy like that and

hit anybody. l stepped in and stopped her. She looked at me like she didn't know

what l was doing or what was going on. I began to realize that something was really

wrong with Lisa, but I was so caught up in my own problems that I couldn't do

anything for her. She kept a bottle of liquor under the kitchen sink. Kevin wasn't

happy about it and was upset with Lisa for drinking.




                                          21
                                                                                        B-206
       Lisa always had horrible migraines, and they were painful for her. She had a

lot of migraines when I lived with them in Melvern. It seemed like all she did was

eat Excedrin. Sometimes she cried she was in so much pain. Sometimes her

headaches lasted for days.

       Lisa was very different during the time I was around her when she lived with

Kevin. She was very determined to live this Amish type lifestyle. She only saw

things one way, almost cult like. They had chickens, goats, rabbits, and dogs. Lisa got

the children up very early to take care of the animals. The kids hated it and didn't

even want the animals. It was chaos. She made her own soap and tried to make

clothes for the family. The kids didn't want to wear those old-timer clothes. She

was really intent on living an alternative, old-fashioned lifestyle but it wasn't

working.

       Lisa was under a lot of stress. Kevin was out of work, and Lisa worked a lot.

Then she came home and tried to live like the Amish. Carl could not pay child

support, and they were strapped for money. Lisa used a credit card and spent too

much on lottery tickets and yarn of every type and kind. On top of her other

stresses she tried to help me, which caused major turmoil with our mom, who

wanted custody of Justin. Everything was out of control during that time and my

sister definitely could not handle it. She spaced out even more than she normally

did. Any little thing set her off and made her upset.

       Lisa and Kevin took me and Bonnie out on a boat when we lived with them.

hate boats and water and I didn't want to go but Lisa insisted. It was cold. It was




                                          22

                                                                                      B-207
very weird and uncomfortable. I don't know why she took us out for a boat ride in

the middle of winter. She was acting very strange at the time.

       Lisa is definitely the smartest one of the whole lot. The amount of

information that she can talk about is exhausting. Sometimes I just left the room to

get away from her talking and talking and talking.

       Lisa and my cousin Wendy Treib are a lot alike, and they've always been

close. They are both do-gooders, although Wendy is more of a churchgoer than my

sister is. Lisa wanted to be like Wendy. If Wendy did something, then my sister had

to do it too. My sister saw how much my mom loved Wendy and always talked

about how proud she was of Wendy.

       When my mom was married to Danny Shaughnessy she drank with Aunt

Darlene and Aunt Alice. Danny used meth. Qpe Thanksgiving, my mom told me to
                        ,n q   1111   °""   -ti, td M..(,,   tt1.,t.,t
                                                                                       A,,
                                                                                       , -
give Danny some meth.•VVhen Danny got drunk he fondled Lisa if she was there. One

time he grabbed Lisa's hand and put it on his crotch. Lisa told my mom about it and

my mom and Danny fought. My mom slapped Danny several times. My mom acted

like it was Lisa's fault though.

       The trial attorneys, or someone anyway, came to see me a few times.

remember Ron Ninemire. I answered the questions they had and I tried to help my

sister. I just didn't know what they wanted, and they didn't talk with me about how

I could help. No one came to talk to me when I was in holding before I testified. I

was nervous and scared. We did not discuss my testimony or the questions they

would ask me. I wanted to help my sister by telling everything I knew.




                                                      23
                                                                                   B-208
       I would have testified to everything I have stated here at my sister's trial had

I been asked.

       I declare under the penalty of perjury under the laws of the State of Kansas

and the United States that the foregoing is true as far as I know.


                       ,,-1::L              ,- ,
                     1 _ _ _ day of ____;-_,f,,f,..._J,i....,r
       Dated this -~---l                    _ <--~·-s_ _,, 2013
                                                     2


                                                    ~✓-         /JL._~
                                                   Teddy;4-l~r




                                          24
                                                                                      B-209
                                  Declaration of Dr. Sallye Wilkinson, Ph.D.



 I, Sallye Wilkinson, being of lawful age and a citizen of Topeka, Kansas, declare as follows:                   i    'jvJ
                                                                                          (.,01'\ +n:,. c..i-(' C/\
1.      I am a licensed clinical psychologist with a Ph.D. in psychology. In 2002, I was employed by New
Directions Behavioral Health where I provided psychotherapy and counseling services. Lisa Montgomery
and her husband, Kevin Montgomery, were clients of mine. A copy of my notes are attached to this
declaration as Attachment 1.

2.     I first met with Lisa Montgomery on April 5, 2002. My billing records indicate nine sessions
between April 5, 2002 and June 13, 2002.

3.      My memory of Mrs. Montgomery is that she presented as an eccentric, quirky, earth mother.
Her ideas about marriage and parenting seemed to be outside the mainstream.

4.       It was my professional opinion at the time of treatment that Lisa Montgomery met the criteria
for an AXIS I diagnosis of Depression NOS. Mrs. Montgomery did .n_g,t have a personality disorder. My <.ll..1 1
notes reflect that I assessed Mrs. Montgomery GAF score at aA'91;'iffi 45. Essentially, this means that I O • V
believed that Mrs. Montgomery's depressive symptoms had a significant impact on her ability to
function in everyday life. I placed Mrs. Montgomery's GAF score at 59?=°'e1 r +~ f>t"'C...} ("---~        v~li
                                                                                                          r. ~
5.      My treatment goals for Mrs. Montgomery were: "1. Patient will show incre.ised ability to
compromise with spouse over parenting abilities and relationship issues [80% compatibility by 9/1/02};
2. Patient will reliably demonstrate emotional resilience and less dysphoria by 9/1/02."

6.       I do not recall the subject of sexual abuse being raised in these marital counseling sessions but it
is not unusual for victims of trauma to mask symptoms of their traumatic disorder. It would not surprise
me to learn that Mrs. Montgomery suffered from complex trauma and bipolar disorder at the time I was
treating her. I may have had one other patient with bipolar disorder at the time I saw Mrs. Montgomery
but patients with major mental illness did not make up a large part of my practice.

7.      I do not know the exact reason that the Montgomerys stopped treatment. I do recall that Lisa
Montgomery was frustrated that Kevin Montgomery did not seem to "get" what was going on in
therapy.

8.      The treatment goals had not been met at the time that the counseling sessions ceased.

I declare under penalty of perjury and the laws of the United States that the foregoing is true and
correct to the best of my information and belief.

Dated the/I" day   of.J/til, 2016   in Topeka, Kansas.




                                                                                                                      B-210
ATTACHMENT 1




               B-211
     -        - --+,------                        - - - -~ -                        - --                      -    -    - -- -- - -            -     -     --




                                                                                                                                             ·------
                                                                                                                                              ---·~-




- ---++__,_,_"J~- ~~L~
                     ·~·-                                                                -              -     -        - -- -- -- ·· -~
- - - + , ------ -_j_~~-~ M ·                                                                  {d~                             wU k>__,J,::.::;_-  .::.._>_ _ _




                - ___4  --· -~--
                             _ .~~~J ~-ft,~---"·~-4---- - - - -- -
     - - _ )_ _ ___._·~ A:,"'" . . L ~t..u;J ~ 1-. i,~ IYl.k_r         ..
         _
                     1
                   __ : J.& _.W _r-i~N~~'---~   ,&:d;, '--?~~ bl ~(_Ak _
                                                        •


_ ___ J.¼\I_,-~ ·- h,..wJ.c,______                                             -       - -------- -: fu-J.Nt> ___ ,~~-1.w'ZL~
                                                                                                                            --
- ----H-- ---~-ht                                                      U.,J~    ~           w _/,;.JL
-            - -- ·- - ----!+--                   · • - --~ - · ··--   -- - -- - - - - - - - - - · - ~ - - - - - - -             ·- ·--------
                                                                          .JM .-4pt                                            _J,J-"/ __ ""'4 __., ____
     . . ....+weJ-
______ _-=J~D,j/'1

    ------ -- -- ____       :
                                                    ¾ ~ ' r ..

                                                     .Jo ro~rl ;.. .
                                              . _ -.. L /al~ ... t,10 ..
                                                                                   4'-jd .
                                                                                          ~t»t___ __ ha_~


                                                                                     $1!-i.1- '..,, -
                                                                                                                        __ .
                                                                                                            bc1-I{_~ .~ __ _
                                                                                                                                        .           . ..           ..
                        -
                            ..
                            - ! .       . .



                            I.. .             •    TJemk- f              l)JI_~ ~ ~JIGJ'i .                   .

                            ;. - -- s~;':pu- .                                        ~        ~ .,i;, b
                                                                                      ... !1fr' .. ..
                                                                                                             _,·                 ,:,1...  -
                                                                                                                                   ....... -·· ··
                            I
                            .•
                            L       .



                                                                                                                                                           B-212
                          '
                          I
                          I


                     Ii
 -        --~ f.1~_4_<lcie., J,J~,J.                                       /,'Ice, -,1,;.,L        L t.J ~                  'j-"-----
                                                                                                                                /4_ __
                         '1


                                                                           ~I _ky~_ ·-'--L,,.....:.::Crnv....:...=.c....,._ __    _ __ __



                                                                          ·--J--- ---··- •----·---
 - ---'---l'.-- ----·                                                                                    t~~~-~- - -
 _ _ __;1_1_Ou~Jf___                  ,~_.,b          - -~!;~u
                                                     -"'ud_ t!~ _'f/L.o___ -
                                                                                                   ta,
                                                                                                 wl~-~~                          M_~_r-.£.
                                                                                                                                       ~· ___
 - -~i--t-------- -
             JiJLb._J
                      ---           AA>~tJ                              ~ ~ Uv~
                                                                                               ~I "- ~~id
                                                                                                         Mb.~c/,u,r-
                                                                                                               _ _ _ __ _ __
 - - -- ~ !
                         I
                              ..                             IJ!':1.-
                                                                        ~ r -
                         :           -- ,-iv    :A    J~~0..JwJ-...
                                                                            1

                                                                        ht,) >
                     ,;              -~½.i'xL_f-~___.___D
                                                        - +~d~,~~,/4,,
                                                                    _ c.e.,;___ __ _ _ _ ___

- - - - ! \,~ ,.                        roh'l~ ~;,,.:.,                         '-1/01    ~              ~It        ~ ~ "f2

 --~P,-~.(dY:,,..)                                                     __L_,~_---·-~_}_,J_t. _ _ __ __ _
                                                          51(.J~ .{.,,.,.,._
                  -+! · -- - - -
                    11L~vrit,__    ~ -~-M -~~                           J(/'I -'./- . be__~~[N ml,~ o/1,ef-
      - - j-------                      Lr~~---bit~J                    ~-~_:__ __________·- - - - - --·---·---·

-------)~UL.. _ _____ {J _!L_ . . _ c~lw.. _!2____ J:t__~ a,a                                                                      IS:   ~- --- .
--·---- ··--· -~ !----·-----·- --· .-· --·· ·-· ---···-- -·.- ------·- --.-•--- ..._ ,. ______ . . ·-·. - - ------·--···-····--
                     1

.-- ----·--·- +------·--"· -----·• - -·--- ----· -·-·--- .·--·· ·-··---------- -·-·- ---··-·- ··· ------·-·-·
                     j




·---- .-·--···-1',I -·- ------- - --··-· -- -··-··--··. --··------ --·------------- ··· - - ·-·-·--·-· ---- -----···-· ·--·· --- -··-

      _ :~=-~:r ~:--=_:=-·-= -·:--~~-.:~:~~::_ ~: =-~=:- .- ~- -. .. ---·.-. . .- .------
                    ii

~-~
-· -.. . . ·-··-- .. it., .... •· . •· -·_.,_,. --- ---·· ----..- ---... ·-·- .. .. . -.. -._ _.,_. . -.. -. .. . ·- ............. .
                    .i


                    !i



                                                                                                                                          B-213
Patient Information                                                                Please complete al.I entries
     Mmor or Dcpc11de11t Patic111 Name (Last, Jiint, Middk I)                                   Sa                   Agt            Datie or Birtll
                                                                                                M          F

    Adult Patient Namt (Last, Fust, Middle I) or P2rc11t/Guardiao or Above                      Sa                   Age            Date of Birth
    Dt,pcndut                                                                                   M      CJ)            31/
                                                                                                Marital Stains         ___5i11gle           arricd



    Addreti (City- Statt. Zip)                                                                  Driver's UttDIC NamiM=r

      n               I)   Ks                                                                                                            J(:5
    Homc Pholllc Nomber                         Cd.I Plioitt Numba                              PaguN11m~r
    ( 70r) 5 L/ 1 - 35 ti <t                    (185') d5b.,, 3b'Jc/                            (          )

    lmnred Party'1 Employer                                                                 Work Phone: Number

      r Ev.µ. ;;2
· Employer's Addrr.n (City- St•t•• Z:ip)
                                                                                             (         )
                                                                                            I.Dsun,d Pu1y's Social Secnrity Npmbcr
I      -ro tlc.tL Ks                                                                                510
    Na.me ofSpoase (Lut, First, MjddJc I)                              Datt ofBirtll        I Age
     01,~.,,-="'·""'                  11-iw,A                          (p- b--loO               Lf I
                                                                       Spoint'i Work PliOJ1• N • mber

     r                                                                  Cb,Jo>
    Nearest Relative: Jliot Ln'i11J: Wrtb You                                               Relative's PhHt Number
                                                                                            (;Jf3'5> g .9                      r rJ
                                                              Rd.ationship                  Emergency Contact's Pbone Nnrober

                                                                                            c~~                S-lq -      ~ .3'-ls-1
                                                                                            PhoncN11m~r
                                                                                            (          )
    Primary Care Pliysiciaa                                   D-111:t - Last O.lroa Vasil   Pltone N11mber
                                                                                            (          )


    Who is financially n:sponsibJe for payment? _ _ _ _ _ _ _ __ _ _ __ _ _ _ _ _ __

    Insurance Information
    Primal)· Insurance Co111pany                Address (Street or PO Bo:1-Cit)'-Sta.lc-Zip)                     Plaoac Number
                                                                                                                 (         )

    N•m• ofln.,ored                             Relatiouhip                 I    UJ. Namber                      Group Number


 Sccoudary las••••'-'- Cuau~•MJ                 Add.~ (St:-ect er PO .a...~-Oty-S:==•Zip)                        P!tc:e N:::br:~
                                                                                                                 (         )
 N• 1De oflmnred                                Rth1ti0Hhip                      LD.Jliiamber                    Group Number

                                                                             I
I under5taod and agree tha1 I am ultimately responsible for payment
I understand that there will be a charge for ab)' appointment not canceled at least 24 hours iJa advance.
I certify ibis infmmation is true and correct to the best of my knowledge.


                                                                                                                           1/-~6:;l-
                                                                                                                           Date




                                                                                                                                                      B-214
                    1.i!f,£,'NI. ..{,,,,.t U.,,..,. 22d
                  0,.-&,,1.-;v-&~-,,.....:;
                             P.O. Bow 551~
                         Topoka,   ~s
                                    6660S-0515



      30m'<evin
     ,a~__;,
                            c,l 0''--E--.-·, f ,6t.
                                 Mc:,ntgo111r•r• y
                                Pl&n 2
                      Eff~~tivr~ 2/1/2001
     Century Pr1t-Cen {"78.5) 233'..1e16 or 1~00-Z27·0ClHS         ••!. 254
     Ne,vous/Met'llal Pre-Cert: N..w Olrecbons 1-800-551 -97n
     Cuclo<nar SeMC11: (785) 267.(;333




                                          I
                                          I
                                          I
                                          I


                  •            •
                                          !I
               Ac,'f)J     hi1,/.,'v :
                                          '
                                        t f\? 9'>)rv".>
                                          '1            DI~ 7~0>
~-       - - -- - --           -
                      LJAk~~d J..
                         tJ O
                                 ·-- -,--
                                     i
                                          -- -
                                          r~>~v-!,
                                   ~,'> \'60'lo
                                                            f..     ,r
                                                                           1
                                              I   .,.      .,   • t • ••       -~ \

                                       -1 ~-t-•-~.;,
                                    '! \ J ~~-- · - . i·-•
                                     • , . .... ,..·1:,1 --.. •.




                                                                                      B-215
B-216
 Sallye Wilkinson, Ph.D., PA

                                            Financial Policy
 Thank you for choosing me as one of your health care providerr.. I am committed to your treatment being
 successful. Please under..tand that payment ot your bill is t;0nsidered part of your treatment. The following
 is a statement of my Financial Policy which I require that you read and sign prior to any treatment.

 I em en independent practitioner renting office space at this location. Other than the times of your
 appointments, all of your personal Information is kept confidential end not shared with other practitioners at
 this site.

 FULL PAYMENT IS DUE AT THE TIME OF SERVICE.
 I ACCEPT CASH ANO CHECKS. I do not accept credit cards.

Regarding Insurance       I expect full payment for the initial visit at the time of service if you have not yet
met your dedudib1e for the year. l may accept assignment of insurance benefits; however, I do require your
co-payment for each visit to be paid at the time of service. The balance is your responsibility whether your
insurance company pays or not. I cannot bill your insurance unless you bring in all insuram::e information.
Your insurance policy is a contract between you and your insurance company. I am not a party to that
contract. If your insurance company has not paid your account in full within 90 days, the balance of your
account will be automatically bifled to you . We will be glad to provide the necessary information lo you so
you can pursue payment for your insurance company. Please be aware some and perhaps ell of the
services provided may be "(lOn-<:OVered" services and not considered reasoneble and necessary under lhe
Medicare Program and/or other medical insurance. tf you are a beneficiary of Medicare or eligible for
Medicare, please indicate so even If you do not plan to use it

UCR {Usual and Customary Rates)             My practice is committed to providing the best treatment
possible and I charge what is usual and customary for our area. You are responsible for payment in full
regardless of any insurance company's arbitrary determination of usual and customary rates.

 ndhlldual,and_Group Psychotherapy                       Cbarges.for..weelcly_psy.chotherap.v_sessioa.s_are_oo.B, _ __ _
per session basis for irtdil/ic:tuar psychotherapy and on a monthly basis for group psychotherapy. The billing
for group psychotherapy never exceeds the monthly rate. even in those months which have five therapy
sessions. Likewise, the billing continues at the same rate when a member takes a vacation or is ill. Each
member is being charged for a slot that is reserved for him; ii is his responsibility as to whether and how he
chooses to use this time.

Missed Appointments        Unless canceled at leaat 24 hours in advance, my policy is to charge for missed
appointments at the rate of a nonnal office visit. Please help me serve you helter by keeping scheduled
appointments.

Confidentiality              Many insurance comµanies request information about you including a diagnosis.
Please be advised that I lose control of that information once it leaves this office and cannot promise
confidentiality by the insurance company. Some people choose to self-pay es a way to protect their
confidentiallty and that option is agreeable with me should you choose to u1iliz.e It.

Thank you for understanding my Financial Policy. Please let me know     if you have any questions or
concerns:

I have read the Financial Policy (above). I understand and agree to this Financial Policy:


                                                                Date._~1/_-__ ,5_-_0_;)..___

x._______...,.._.,........____                                  Date_ _ _ _ _ _ _ _ _ __
Signature C(rResponsible Party




                                                                                                                       B-217
             I                                                                                                I Dis1)lay Options
Ii
,.;. II i!!J..,..,,,. I
     !
                  Operations:

                                                           ~- II!
                                                                          I Additional Info
                                                                          :
                                                                                     e,, ._r-.
                                                                                                              I
                                                                                                              j          ~ Facr- Tmn=cticxu
@I           I
                         ~ _Ful&dll                        f     Qelete
                                                                          !
                                                                              ~~enlT~                         jP
                                                                                                              Ip
                                                                                                                      Set Flier 00
                                                                                                                      OispllybaJJTCl"tp8tirrtcny.

       ~dard                         I             Dd8i!          l

41'[212002                      $67 .55 Lisa Mor4gomery                                                                Session
                                                                                                                     -·- ·-   --   -   .
4'1912002                       S67.55 ·Usa Morji,c,mery                                                              ·Session
                         • •- • •h• •• -   •   •

4/26(.2002                       $67 .55 'Lisa Monlgomery                                                              Sessioo
                             . . ·- -- . . --· --··- -- - ..
5121.2m2                        S57.55 -L i s e ~                                                                     ·sesslorl
  -----·-·
5.1912002
                  ....
                                $61 55 .Use Mor1go111ery                                                              .Sessm
6/23/2002                      $67 .55 Us:lil Mortgomery                                                              Session
                            ...... . -   . - ...           --
6ISf.2002                      $67 .55 :!Jsa Montgomery                                                               Ses8iJf1
6fl3/2002
 .. ...
                                i57 .55
                              .. ---
                                                   ~   M~gomcry
                                                           ...                .. .    ...   .-     ....
                                                                                                                      sesshi
                                                                                                                   - - .. .. - .
7f5fJJJ02                 ($341.60) Use Mor4piery                              ,New Directiofls Beh6v                 ·Poymert

                                                                              ----Lisa--·M:rtgomery
7fZ7T2002                 ($85.40') .usa MorlgOmery                                                                   P8yrnent
 . . ·-· .. ---     - .. ........ . -
                                ·---- . - · -- - - .        --
                                                     . . - ... .                          -- . - ·-·. ·-----~---   . ·-·- ... ·- - ~- ....
8121 f.2002              ($216.16) 'Lisa ~ e r y                               New Di'edions Behav                   '. Pi,ymert




                                                                                                                                                    B-218
                           NEW DIRECTIONS Be-lAVIORAL HEAL TH
                        OUTPATIENT AUTHORIZATION REQUEST FORM
          FAX REQUEST TO (913 982-8199    OR        TOLL@FREE TO (8B8) 979,.9272
  ate            ,n°~
                    ~~ II~~ ,v1 · L.J;J k,~ 'JC VI Tk b
                                  -
Provider
Fecllity /Group Name _ _ _ _ _ _ __                           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Phone        (   lfJ'S"J ,17 ~ ,. 'S" J. 'l, k                                    Fax
To.x ID # for ofliee whet~ $i,rvice provided _ _              r,_t.ll..--_/.:..,Q~~...,...b....._Y_3;.______________
(tor ORG~g puToilll)                    m                                                    IA

Client Naml'!           l;~,._     /t1bl\f701W        q                                      SS#       c/¥(J - 70 ~ 7 S-l7
Da1E or Birth           rJ   p7 L, tv t'                          Ptione Number                1t' . . 9:11    •    "S S'"/--=-
                                                                                                                           ~- -
Csrtificsle No.              ,D Cl _. f, Li - 1 le(£~                           Group No.    ---'-P_,.,/M'-'--,.l,
                                                                                                             ........- -- - ~
Insurance!: Cl Blue Cross (Comrnarcial)               • Blue Ai;tvantagr (MC+)              • Prudential IB'bther (specify): 6, .,(.,f?J

DIAGNOSIS;           ,.ll
AxiS I               ~-- ~,                               ... ,        Alll:!l _ _ _ _ _~ - --                        -        -      ----

Axls II         7 tJ, f /)               Ax~ III       ( -v2fJ{) tvc, /-It,,

Axis IV Ptdi,.lfl.Je ,. . Jfl~ .St,(Wf G~urrent f}:¥Js V (<3AF-J__,f
                                                                   .....'8'
                                                                         _ _ _ _ __
1..astYear'i Axis V      51              • Oiagncsi:s Unknown
REQUEST:                                   ./ •/
Date Cli~llt first seen this year _'f-41_'-=_f.
                                            4
                                               /_,,i~:....,.1,c;;;
                                                             - ;,.__ _ __   _           l-5 this an lnltl!I request       •        YES       ~
                                           I

   Initial Request:                                                             Continuation Requast:

  •       1-90801                                                               D p-90862
  •       4-90862                                                               8"'6-90806
  0 5 - 90806                                                                   Q 6 - 90807
  •       5-90807                                                               D 6-90847
  0 5 ~90847                                                                    Cl Othar (specify)
  0 Other (spectfy)
                                                                                Continuation start date            6/11{ b ).__




                                                                                                    I I\;                 n   11 1 IJ t   I I \I 1,   ~f1   J.. ~   .:   ~-r~   /l.



                                                                                                                                                                         B-219
n... te ,   06/li/2002          Time, l0,23 AK               To ,       @   9,l.,{785) 27::l · S906,0502::llOl                                                                                   Paga , 001 · 001




        •            m
                     -37147
                                                New Directions Behavioral Health
                                            Outpatient Authorization Continuation Form
                                                                                                                                                                                                         •
                                                                                 Fax Request to (913) 982 - 8119

            Member's Name                                                                                         Provider's Name

            LISA MONTGOMERY                                                                                       SALl...YE ~'lLKIN"SON
            Social Security Number                                                                                Provider ID

            440707519                                                                                             34819
            Date of Birth                                                                                         Fax Number

            02/27/1968                                                                                            (785) 273-5906

                                                         • Pluse i,an,pl.t, sa<lion, i,, Blae~ Ink, sh• dt tireleo ccrnplet.ly. DO NOT CllECI( OR U~ AN X


                                                         Risk Assessment                                                                                                Continuation
             • P.atii!: Scale: Hkriu (5) ~ l ollUt (1)
                                                                                                                                                               0 1 - 90801                  O 6 · 90807
             Rate your cNent's probabllty of remaining In outpatient Treatment (vs. need for higher
             le\lel of care): I 5              0 4             0 3              o2               o1
                                                                                                                                                               o6-        90804             o 6 · 90847
             Rate your client's prnbab!rty to comply with medical advice:
                                     es                         04                          03                        02                         01
                                                                                                                                                               O6      - 9080 5             o 6 - 90853
             Would your client benefit from New Directions' program of no·cost supportive call!.?
                               OYes                             •No
             I have contacted the member's Primary Care Physician:                                                                                             •6 - 90806                   o 5 · 90862
                              o Yes                             • No
             Is your client taking four o; more different psychotropic mediciltJons?
                              OYes                              • No                                                                                           Please Select Desi·ed Year
             ls It expected your client wlll have 5 or more medication management sei:slons?                                                                        o Previous Year
                              OYes               O No           e N/A                                                                                               o Next         Year
             Is your client experiencing any med Ical problems?
                                     O Yes                                                 • No
             History of HDspitalization in th!'! past year?                                                                                                  '; Mir o/1other req~, J)l= contcct
                                                                                                                                                             New DirecUros et (913] 962.- 8100 or
                             OYes                                                          e No                                                              (ll0O) 528 • 5762


             .Authorization Stutu1                             Authorlzatior, Number                               Start Date                   l:nd Date                       Code                 Unib


             Ne\V                                               0137803                                          04/05/2002                    04/05/2002                     90801                  1

             New                                               0137803                                           04/05/2002                    08/30/2002                     90806                  8




                  i he lnfumabon cunt.t~!d ,n lhi, fa<11'Jltl~ lranstts.,on cs ~&i/idenb•I 4nd •ri~•u only IG~ un Qf tilt pffi~(sj r.aml!<! a, a:lllfe! ..• (>i Ill 111• ~~'!Jin! 1!1-1 nf~m, abon
                  co n:aine: hfrlin iJ intendtd !0 be rcnfid1n lial. ,ad madverl'"t ~·amm11!2! vie' •01rnie shalrol 1i12110• lh• ??,ile9, d char~ cler, p~111Uanl lo ~atilt,, or l•'fl. al th:

       II         eorrmJni:atian. lf you ,.t.1ilt• 1hic taoiim~ in emir, or if~ cannot be dlliv• <9d ~ lhl add1es11a1, Pluca ml!'tdil!IB/y OQijy uc ~yt.tllphon, to IIMffJIII far ti>• re!um of
                  thi, toltc09yto u,. Pl.au cab (V1Jj g52 - 84GD ryoi, have aiy quulion.. P¥t>tnt is baud~" mll!'ll,o, ~5gibiay.
                                                                                                                                                                                                         •
                                                                                                                                                                                                             B-220
                    To:         New Directions                              From:           $.Illy~ Wilkinson, Ph.D., P.A




                    F/J.Y..:    888-979-9272                                Pages:           3 (induding cover sheet)




                    Phone:                                                  Date:           6/ 18/0i.


                                                                        '
                   RE:          Out patient Authorization Request           CC:




                   _Urge,.t                  For Review        _    Please Commerit     _        Please Reply       Please Recyde



                   CONFIDENTIAUTY NOTICE: The documents accompanying this telecopy transmission contain
                   confidential information belonging to the sender which is legally privileged. Toe infonnation is
                   intended only for the use of the individual(s) named above. If you are not the intended recipient,
                   you are hereby notified that any disclosure, copying, distribution or taking of any action In
                   reliance on the contents of this telecopy Information is strictly prohibited. If you have received
                   this telecopy in error, please immediately notify us by telephone.

                   NOTE/ COMMENTS;




                   Fram the desk of:

                   Sallye Wilkinson, Ph.D. PA
                   5040 SW 28 th St., Suite F                                       8000 Lee Boulevard
                   Topeka.KS 66614 ....                                             Leawood KS 66206
                                                                                    0




                   (785) 273-~                                                     (913) 341-7447
-- ·· --------·- - - f ~-2-73·5906-fax- .. - ---                                  -(913) .341-7262 fax

                   Please send replies to: _ _ Topeka office




                                                                                                                                    B-221
Sallye Wilkinson.:Ph .D.
5040 SW U" St.. Suite f :
Topeka. !t&=061\14      ·




                            B-222
                             Katherine Porterfield, Ph.D.
                                      th
                                591 10 Street, Suite #1
                                 Brooklyn, NY 11215
                           New York State License# 014105-1


Kelley J. Henry
Supervisory AFPD - Capital Habeas
810 Broadway, Suite 200
Nashville, TN 37203

April22,2016

Dear Ms. Henry,

        This letter describes my initial findings and impressions concerning the impact of
physical maltreatment, sexual and emotional abuse, and neglect that Lisa Montgomery
suffered as a child and adolescent on her later psychological and emotional functioning as
an adult. In this letter, I will review my qualifications and discuss the factors and events
in Ms. Montgomery's life history that have been shown to put children and adolescents at
risk for severe behavioral and emotional difficulties over the course of their lives. I will
then discuss my opinion of Ms. Montgomery's clinical presentation and condition. Given
the voluminous material provided to me, I have selected data from multiple sources to
elaborate my opinions. This data should not be considered exhaustive in regards to the
conclusions. I will continue to examine data as it is provided to me and adjust or
elaborate my conclusions as needed.

Qualifications

        My qualifications are outlined in my curriculum vitae, appended as Appendix A.
In sum, I am a clinical psychologist, licensed to practice in the State of New York. I
received my Ph.D. in Clinical Psychology from the University of Michigan in 1998. My
pre-doctoral and postdoctoral training included extensive training in the evaluation and
diagnosis of mental disorders. Since 1998, I have worked as a psychologist at Bellevue
Hospital and NYU School of Medicine at the Bellevue/NYU Program for Survivors of
Torture. I have evaluated, treated and supervised the treatment of numerous children,
adolescents and adults who have experienced war trauma and torture. I have evaluated
individuals and served as an expert witness for court proceedings in the Military
Commissions in Guantanamo Bay, US Federal Court, Southern and Eastern Districts in
New York, Superior Court, Skagit County, Washington, and for immigration proceedings
in courts through the Executive Office of Immigration Review. I have trained hundreds
of health professionals and attorneys in the country on the evaluation and treatment of
war trauma and torture survivors and have lectured or conducted seminars on issues of
torture and complex trauma sponsored by a wide variety of organizations, including
human rights organizations, governmental entities, universities, and the United Nations.




Porterfield, Preliminary Findings                                                          1
                                                                                           B-223
         I have co-authored several publications pertaining to the assessment and treatment
of torture and trauma survivors and traumatic stress in children. These peer-reviewed
articles have been published in textbooks and professional journals, including The
Journal of Nervous and Mental Disease; The Prevention Researcher; Psychiatry:
Interpersonal and Biological Processes; OMEGA -Journal ofDeath and Dying; and
Journal of the American Academy of Child & Adolescent Psychiatry. I serve as an ad-
hoc reviewer on several peer-reviewed journals and presses, including Anxiety, Stress,
and Coping: An International Journal, Cambridge University Press Medical Group,
International Journal ofLaw and Psychiatry, Journal of Clinical Child and Adolescent
Psychology, and Journal of Clinical Psychology.

Sources of information

        These are my initial opinions based on examining Ms. Montgomery on March 8-
9, 2016. I examined Ms. Montgomery in the administrative wing of the Federal Medical
Center, Carswell, Texas, for approximately 11 hours. I also relied on a voluminous
amount of data provided to me. A list of material I reviewed is appended as Appendix
B. I will refer to Lisa Montgomery as Lisa throughout the report, given that much of the
history pertains to her as a child.

Lisa Montgomery's relevant life history and risk factors

         Lisa Montgomery's life is characterized by a catastrophic accumulation of
damaging and disturbing life events, beginning in her early childhood and culminating in
the tragic events of the current offense. The kinds of traumatic life events that Lisa
experienced-including extensive emotional, physical and sexual abuse, neglect,
domestic violence, and deeply exploitative adult caregiver behaviors-are likely to create
developmental and personality impairments in the growing child and adolescent. Below,
I will review risk factors, defined as life events that increase the likelihood that an
individual who experiences them will suffer adverse outcomes, in Lisa Montgomery's
life that contributed to her psychological and emotional vulnerabilities throughout her
life. Then I will discuss her clinical presentation and my conclusions about her
psychological condition.

Risk Factor: Genetic vulnerability to mental illness

       Lisa's paternal and maternal sides of her family have a significant history of
psychiatric and neurologic impairments that place them at increased risk for developing
mental disorders. While there is not an extensive record of people in the family seeking
mental health care, there are many examples of family members acting in strange and
disturbed ways. Lisa's paternal grandmother experienced blackouts and uncontrollable
emotions, attacking others and having no subsequent memory of it. A paternal half-uncle
had depression and developed uncontrollable emotions similar to his mother's blackouts.
Lisa's maternal aunt underwent a craniotomy at the age of 50, and experienced grand mal
seizures throughout her life. A paternal cousin was placed in special education in school,




Porterfield, Preliminary Findings                                                          2
                                                                                           B-224
had trouble learning, and had auditory hallucinations of "angry voices" and thoughts.
Another paternal cousin attempted suicide and was noted to have depression.

       Lisa's father, John, a veteran of Vietnam, manifested numerous behavioral and
emotional problems throughout his life, including erratic behavior, drinking excessively,
sleeping poorly, having nightmares and night terrors.

        The maternal side of Lisa's family also demonstrated substantial mental health
and neurologic symptoms, starting as far back as Lisa's maternal great grandmother who
was described as "strange" and reported to have "hid" when she became upset. One of
Lisa's great uncles had reported intellectual disability, and another's unusual behavior
was attributed to a brain tumor. A maternal cousin has been diagnosed with bipolar
mood disorder with psychosis and has been hospitalized multiple times, as has her
daughter. Another maternal cousin was hospitalized, treated with antipsychotic
medication, and diagnosed with psychotic disorder, and his daughter has been
hospitalized for mental illness. Two of Lisa's maternal half-brothers have received
treatment for substance abuse, have been incarcerated for criminal behavior, and have
acted violently towards others. One of the half-brothers has received anti psychotic
medication for his nightmares, racing thoughts, auditory hallucinations, paranoia and
flashbacks. Two of Lisa's grandchildren have been diagnosed with autism and pervasive
developmental disabilities.

       Lisa's mother, Judy, lived a chaotic and destructive life, demonstrating behaviors
highly suggestive of mental disturbance, including aggression, irritability, impulsivity,
mood instability, and alcohol abuse. While she did not appear to receive mental health
counseling, her profoundly dysfunctional life clearly begged for such intervention, in
terms of almost all domains-parenting, marriage, self-regulation, and substance use.

Risk Factor: Multigenerationalfamily patterns of child objectification, abduction and
abandonment

        Lisa's family history is remarkable for the prevalence of themes of child
objectification, kidnapping and abandonment. There are numerous examples of
individuals in Lisa's extended family absconding with children, threatening to take
children away from parents and guardians, abandoning children, and actually taking
children from their parents. This chilling pattern of the objectification of children as
pawns to be used in disturbed adult conflicts resonated throughout Lisa's life and
profoundly shaped her sense of self and relationships.

        Lisa's paternal grandfather kidnapped Lisa's father, John Patterson, from his
mother and kept him hidden for over a year when he was approximately 5 years old.
Lisa's father's paternal grandparents took her father back and returned the child to his
mother with no explanation of where he had been for the year. Once he was returned,
Lisa's father never saw his own father or paternal grandparents again.




Porterfield, Preliminary Findings                                                           3
                                                                                            B-225
       On the maternal side of Lisa's family, her great grandmother, Maude, had "six or
seven" children with her first husband Ed, beginning when she was 13 years old. Maude
decided to leave Ed and, in response, his family hid all of the children except one, a baby
named Viola. Maude absconded with Viola, abandoning her hidden children and moving
to Kansas where she married another man and had three children with him.

        During Lisa's life, her father, John, took her and her half-sister and hid them from
Lisa's mother, Judy. This event, the details of which are different, depending on who
reported it, captures yet another incident of a caregiver hiding children from another
caregiver. By the time, Lisa was three, John completely abandoned her and her older
half-sister, Diane.

        When Judy divorced Jack Kleiner, Lisa's stepfather who had raped her, Jack
threatened his own biological children with abandonment, saying that if they sided with
their mother, they would never see him again. Thus, Lisa's victimization became the
source of yet another family rupture and threatened abandonment.

       Lisa's mother, throughout Lisa's life, used threats of abandonment and child
abduction against her. As a child, Lisa learned that her mother's threats were very real
when Judy precipitously "gave away" Lisa's beloved half-sister Diane. Diane described
being given up, at age 8:

         The case worker assigned to me sat and talked to Judy. They talked
         about places that I could go and live and have a permanent home.
         Judy told the social worker that my Grandma Marie was dead. The
         social worker took me away! As I was leaving, Judy leaned over and
         told me that I was being taken away from her because I was bad. She
         told me it was my fault! What a terrifying thing for a young girl to
         hear. I clung to Lisa as I was leaving. I knew deep down that if I left
         for good the sexual abuse that I had continually experienced while
         living with Judy would start to happen to Lisa. I knew that when I left
         no one would take care of baby Patty. Lisa was only four years old so I
         knew that she couldn't care for a new baby.

This event resonated throughout Lisa's life, as she knew that her mother's threats of
abandonment were very real. Throughout Lisa's adulthood, Judy threatened to and at
times did take Lisa's children from her. On more than one occasion, Lisa's first husband
and her mother removed one or more of the children from Lisa's care and disappeared
with them. Lisa's brother recalls how he and Judy and Carl Boman (first husband and
step-brother) took Lisa's children from her in California and fled with them to Texas.

       A cousin of Lisa's stayed with the family when Lisa was a young child. The
young man discovered while staying there that his girlfriend had given birth in a field and
discarded her infant there. Lisa was aware of this event and recalled her mother
forbidding the cousin from getting the baby, even though he was the father.




Porterfield, Preliminary Findings                                                          4
                                                                                               B-226
        After the birth of Lisa's fourth child, her mother told her, "I'm not going to attach
to that baby if she's not Carl's baby." Here, an infant child is threatened with removal of
affection and attachment as punishment for Lisa's supposed infidelity, yet another
message to her about the power of family members to discard children.

       In 2004, Lisa took the side of her brother in a custody dispute with their mother,
Judy. Judy won the custody battle and later that year threatened to take Lisa's children
away from her. In fact, Lisa describes her mother frequently threatening to take away her
children, saying things to her like, "If you want to keep your kids, you'll do what I say."
Her ex-husband, Carl, reported that, at times, he colluded with Judy to take the children
from Lisa, until he realized she was trying to get custody.

Risk Factor: Physical abuse

        Lisa experienced severe and chronic physical abuse and violence at the hands of
her mother and stepfather throughout her life, as well as witnessed brutal abuse of her
siblings. During her early childhood, when her half-sister still lived with her and her
mother, Lisa and Diane were both abused by Judy, including being beaten, hit with
objects, and smacked. Diane described Judy throwing her into the shower by her hair and
turning the taps on cold. Teddy remembers Judy holding Lisa and Diane under cold
water in the shower. Judy reportedly hit Lisa's half-sister's head with a broom stick.
Lisa's mother slapped Lisa and her sister in their faces, strapped them on the backs of
their legs, and pulled their hair. Lisa's mother used stress positions as punishment when
Lisa did not eat all her food. She reportedly left Lisa strapped into her highchair for
hours. Lisa's mother limited food intake, and when Lisa's half-sister was hungry, forced
her to eat disliked food until she gagged. Judy regularly berated and yelled at the sisters.
Once, Teddy remembers Judy holding a knife to his sister, Jerri Jo's, tongue and
threatening to cut it off. Astonishingly, a family story involves Judy's finding humor in
the fact that Lisa's first words as a toddler were, "Don't spank me."

         Lisa's stepfather, Jack Kleiner, entered Lisa's life when she was 5 years old and
he was severely physically abusive of her, including raping her for much of her early
adolescence. Jack Kleiner is described as frightening and cruel, and those who
encountered him learned to stay away from him. He hit and smacked children without
provocation, assaulted them with household objects like a telephone receiver, shoved
their heads through cabinets and beat them when they cried. Lisa's stepfather did not
allow her mother to leave the house with all the children because he feared she would run
away. On one occasion, he tied her sister's feet with phone cord to keep her sister from
moving her feet. A cousin recalled witnessing Lisa's step father break a broom stick on
Lisa's head. He forced false confessions from the children for perceived wrong doings
and yelled and screamed at Lisa and her sisters. His son, Teddy, recalls him turning out
the lights and beating him brutally and repeatedly in the dark. Once, he reportedly lifted
one of Lisa's sisters up by her pig tails, and beat her with a belt for soiling her pants.
Lisa's mother encouraged her step father to beat Lisa and her sister and encouraged the
sisters to beat each other.




Porterfield, Preliminary Findings                                                           5
                                                                                                B-227
Risk Factor: Sexual abuse

        Lisa experienced severe sexual abuse throughout her life, first when being
exposed to the rape of her half-sister in the same room as her and later when her
stepfather raped and controlled her sexually from early to mid-adolescence. Her adult
relationships were also colored by dynamics of coercion, control and violent sex.

       As a small child, Lisa shared a bedroom with her half-sister, Diane. Judy's
involvement with multiple men at this time resulted in men coming in and out of the
home. Diane vividly recalls a man coming into the bedroom more than once and
molesting her. Lisa, age three, was in the bed next to her half-sister while this frightening
abuse took place.

       As Lisa entered late childhood and early adolescence, she became the victim of a
chronic campaign of coercive sexual abuse and objectification by her stepfather. This
abuse took the form of Lisa being literally singled out and placed in an external room in
the home where she could be accessed by her stepfather for chronic and severe sexual
abuse. Lisa's abuse by her stepfather is corroborated by court proceedings and 1998
records in which it is verified by numerous individuals and, yet, no legal action took
place. Jack Kleiner began having intercourse with Lisa when she was in approximately
8th grade and did so "weekly" for several years. One record notes that Jack Kleiner
threatened that he would sexually assault Lisa's little sister if Lisa did not submit to what
he was doing. Counseling files say no legal action was taken because Judy brought Lisa
to counseling, though this counseling appears to have only lasted approximately 4
months. Additionally, Jack brought a man into the home from his work who appears to
have sexually abused both Lisa and her brother, Teddy.

        Later, during her two marriages, Lisa's husbands sexually exploited her by
engaging in coercive and violent sexual acts with her. Lisa's second husband, Kevin,
reported that he tied up Lisa in the barn and had sexual intercourse with her. Lisa
reported that he used items designed to cause pain during sex, such as clamps, hot wax,
and whips on Lisa's body. Lisa noted that Carl used Jack's rapes of Lisa against her by
telling her she "had done things for Jack and she should do it for him." Lisa, speaking
about sex with Carl, noted that she "resented it a lot, I hated it". Lisa noted that she
didn't think Carl had a right "to do to me what he was doing," but that she felt unable to
stop him. Lisa's brother told the FBI he had seen a video tape of Carl raping his sister
while she cried.

Risk Factor: Emotional abuse

        Lisa's childhood is marked by a stunning amount of cruelty and abuse by her
mother and other caregivers towards her and other children. Her childhood is punctuated
with constant situations of denigration and coercive control. Lisa's half-sister Diane
recalls Judy's capacity for sadistic cruelty, remembering that Judy threatened to give her
up for adoption (something she ultimately did) by putting her out on the porch, nude, and
telling her that people were coming to get her and take her away. Lisa's father recalls



Porterfield, Preliminary Findings                                                            6
                                                                                             B-228
that Judy screamed at and belittled the girls on purpose, something he wishes that he
would have stopped. Lisa's first husband, Carl, noted Judy's intense cruelty towards
Lisa, saying: "[Judy] put down Lisa, humiliated her and verbally abused her. Judy made
her feel inferior. Lisa felt terrible about herself and did not think she was worth
anything."

        Lisa was isolated from peers, restricted in bringing friends home, forced to dress
in a peculiar manner, and singled out for scapegoating. Her mother and stepfather did not
allow her to develop normal competencies such as shopping for groceries, getting her hair
cut, and purchasing school clothes. They cursed her, told her she was worthless, and
blamed her for the family misfortunes. At one point, Lisa's mother duct taped Lisa's
mouth closed, as a punishment for speaking. Lisa's brother Teddy remembers Lisa's
mother attacking and killing the children's dog with a shovel, because it had eaten one of
the chickens, an event witnessed by Lisa. Teddy remembered how disturbing it was to
see the dog killed in front of him.

         Perhaps no event captures the level of emotional abuse and perversity in the
family more than Lisa's mother's discovery of Lisa's sexual victimization by her
stepfather. Upon discovering Lisa being raped by her father, Lisa's mother got a gun,
held it to Lisa's head and screamed, "How could you do this to me?" When this is
reported in a counseling session, Lisa's mother stated that she pointed the gun at Jack.
However, Lisa recalls the event as a moment of profound threat, as her mother seemed to
be blaming her for having sex with her husband. Carl remembers that Judy blamed Lisa
for the sexual abuse, saying she would tell people that Lisa slept with her husband. In a
telling excerpt from the notes of the counselor who briefly treated the family after Jack's
abuse was discovered, Lisa's mother is quoted as denigrating her children and saying that
they will be asking for money for a track meet because they are "always wanting
something," leading Judy to say she is "unappreciated." For a parent who only months
earlier had discovered her spouse raping her minor child to be focusing in a counseling
session on the children's lack of appreciation for her demonstrates a staggering amount of
narcissism and denial. The counselor directly noted that Judy had a "lack of empathy"
for Lisa. It is not surprising that, later in life, Lisa articulated a sense that her mother
believed she had stolen her husband from her.

Risk Factor: Head injuries/Seizures

        Lisa survived chronic blows to her head, face and body during her developmental
years at the hands of her caregivers. Her mother and stepfather slapped, shook, and hit
her frequently. As a teenager, her stepfather hit her head against the concrete floor when
he sexually assaulted her. One of her stepbrothers threw a battery and wounded her in
the back of head. As a young adult, she had several car accidents that involved head
injuries including in 1988, 1990, 1993 and again in 1998. She reports that she hit her
head while on a trampoline in 1999 and had to go to the hospital. She has been
diagnosed with seizures and she has a chronic history of migraine headaches since
adolescence. An evaluation by Dr. Siddhartha Nadkarni resulted in his conclusion that




Porterfield, Preliminary Findings                                                         7
                                                                                          B-229
Lisa suffered from seizures and neurological dysfunction, likely due to multiple head
injuries, trauma, and genetic vulnerability.

Risk Factor: Poverty

        Poverty exacerbated the strife, conflict, and fear in Lisa's daily life. Her mother
and step fathers were uneducated, unskilled, and alcoholic, all of which compromised
their ability to support their large families financially. In childhood and elementary
school, Lisa lived in the inner city or in rural impoverished and underserved areas. Lisa
moved approximately 16 times by the time she was a teenager, a pattern of frequent,
impulsive moves that would repeat in her parenting of her own children. Although
poverty was high in the areas where the family lived, the Kleiner family poverty stood
out. Lisa wore hand me down clothes with holes in them, and she was often dirty. A
community teacher and program organizer described Lisa's status in relation to the larger
community: "A disproportionate number of families in Sperry were stressed by physical
and sexual abuse, domestic violence, blended families with ongoing disputes, untreated
mental illness, and substance abuse. The community was extremely poor, and Lisa
Montgomery's family was poorer than most." Lisa's brother Teddy recalls having to get
shoes out of a dumpster when he was young. Lisa recalls the elementary school calling
Judy because Lisa's shoes were held together with duct tape.

Risk Factor: Domestic violence and family conflict

        Multiple marriages, infidelities, divorces, violence and destructive alliances
among family members characterized the functioning of Lisa's chaotic and disturbed
family unit. Lisa's father married six times; her mother married seven times to six men.
Judy and her second husband Jack Kleiner both drank excessively, violently fought with
each other, and threatened children in the home. Lisa's younger half-brother, Teddy,
remembered Lisa protecting him when his parents had "violent brawls." He also
remembered the police being called to the house on two occasions, during one of which
Judy's teeth were knocked out by her husband after she hit him across the face with a
frying pan.

        As discussed above, Lisa's childhood of coercive abuse by caregivers was
recapitulated in her relationships with men. Specifically, her first marriage was
characterized by coercive abuse by her husband, Carl. Her second marriage also was
characterized by sexual degradation.

Summary of risk factors

        Lisa Montgomery's life is characterized by exposure to multiple traumatic
stressors, including severe physical abuse, chronic and violent sexual abuse, cruel and
degrading emotional abuse, exposure to domestic violence by adult caregivers,
intergenerational patterns of exploiting and abducting children, poverty and
environmental stress, and multiple traumatic head injuries. The above mentioned risk
factors-chronic, longstanding, severe and overwhelming-are each a source of



Porterfield, Preliminary Findings                                                          8B-230
traumatic stress on the developing child, even if they occurred in isolation. However, for
Lisa, these traumatic events were intertwined with one another, each exacerbating the
impact of the others. For example, a child who experiences severe contact sexual abuse
from an adult will likely suffer with serious biopsychosocial consequences to such a
trauma. However, the presence of a protective, nurturing adult who responds lovingly to
the child and who brings in appropriate systemic resources for the child after the sexual
abuse is discovered could be an ameliorating protective factor that facilitates healing and
recovery for the child. For Lisa, quite the opposite was true. Her sexual victimization
was longstanding and brutal and, when it was discovered, her mother blamed her for the
abuse and brought about no systemic response to charge the perpetrator. This
combination of sexual abuse and emotional neglect and abuse by her mother served to
heighten the impact of the trauma on the adolescent Lisa. In much the same way, other
risk factors suffered by Lisa were exponentially intensified by the presence of so much
other toxic stress and adversity.

        Child sexual abuse has been specifically linked to multiple psychological
problems in development. Evidence shows that adults who were sexually abused as
children manifest higher rates of a number of psychiatric syndromes and symptoms, even
than individuals who suffered other types of child abuse. Abuse that is characterized as
"contact abuse," meaning that it involves genital contact between the child and the
perpetrator has been shown to be a particularly toxic influence on children's mental
health and development (Beitchman, 1992, Putnam, 2003). Lisa's severe and chronic
sexual victimization by her stepfather for several years of her early adolescence
constitutes such "contact abuse" at a severe level. Summarizing the range of problems
faced by child sexual abuse survivors, Putnam, citing DeBellis et al., (1999) said:

        As a group, individuals with histories of childhood sexual abuse (CSA),
        irrespective of their psychiatric diagnosis, manifest significant problems
        with affect regulation, impulse control, somatization, sense of self,
        cognitive distortions, and problems with socialization. Many of these
        processes are believed to have developmentally sensitive neuronal and
        behavioral periods related to brain maturation and early caretaker
        interactions (Putnam, 2003).

        Scientific research has shown that damage and alterations in the neurochemical
and neuroendocrine systems, as well as the architecture of the brain are present in
individuals with a high loading or "dose" of risk factors, especially childhood sexual
abuse, family violence, and neglect. These brain abnormalities are implicated in the
numerous emotional, behavioral and physical problems that individuals with histories of
severe child abuse later manifest. One study noted:

         Now, converging evidence from neurobiology and epidemiology
         suggests that early life stress such as abuse and related adverse
         experiences cause enduring brain dysfunction that, in tum, affects
         health and quality of life throughout the lifespan (Anda et al., 2006).




Porterfield, Preliminary Findings                                                             9
                                                                                              B-231
The U.S. Department of Health and Human Services (2009) reported on the often long-
lasting effects of child maltreatment on the developing brain. The majority of brain
development occurs after birth, with critical periods of development occurring for certain
functions, such as language acquisition, attachment, and abstract reasoning. Research has
shown that the child's developing brain can be altered by environmental stressors that
occur during these periods, such as child abuse and neglect, and that the neurochemical
and neuroendocrine processes that are disrupted may be permanently destroyed or
damaged (US Department of HHS, 2009).

Thus, this preponderance of severe and toxic risk factors, present throughout Lisa
Montgomery's childhood and adolescence, is implicated in the adverse outcomes that
characterized her life and functioning.

CCA and BOP Diagnoses ofLisa Montgomery:

        Since being incarcerated in CCA and the Federal Bureau of Prisons, Lisa has had
substantial contact with mental health services. A review of her records indicates several
diagnoses, including several "rule-out" diagnoses (diagnoses that a clinician recommends
needing further evaluation in order to determine). Throughout 2005-2007, she was
diagnosed by a clinician at CCA with Bipolar Disorder, NOS, Dysthymic Disorder, and
Alcohol Abuse. Two rule/out diagnoses were also included: Brief Psychotic episode and
Dissociative Disorder. Lisa's records indicate that she has taken Bupropion (2006),
Wellbutrin (2006), Valproic Acid (2006), and Amitriptyline (2006).

        In the BOP, when Lisa was transferred in January, 2007, she was diagnosed with
Borderline Personality Disorder. She was classified as "Men Ill" and her medications
were listed as Zoloft, Depakote, and Elavil. In 9/25/2012, Lisa was diagnosed with
Depression, NOS and Personality Disorder, NOS by Dr. Nallely Galvan and also
classified as a high risk for suicide. These records note that she was taking Risperdal.

        Currently, she takes Risperidone, Prozac, Elavil, Lipitor, Diltiazem, Isosorbide
Mononitrate, Levothyroxine Sodium, Omeprazole, and Aspirin. She also has an Albuterol
inhaler, Nitroglycerin pills, and Hydrocortisone cream prescribed for use as needed.

Clinical conclusions

         Throughout the current evaluation, Lisa was cooperative and exerted a reasonable
effort to engage and answer questions. Over two full days of meetings, she presented
notably differently in affect, physical presentation and mood. For example, on the first
day of the evaluation, she reported to the meeting with curled hair and makeup and
evidenced an energetic style of interacting. On the second day, she presented with her
hair pulled off her face and with little makeup, presenting a starker appearance. Her
mood on the second day was also different, as she was more subdued, tearful and at
times, detached. She denied current suicidal or homicidal ideation, though noted a
substantial history of suicidality, including three suicide attempts in her life. Lisa's
thinking was mostly on-task, though she often became distracted and took long pauses



Porterfield, Preliminary Findings                                                       10
                                                                                        B-232
before answering. She demonstrated poor memory for many events in her life. While a
self-report of not remembering events is impossible to verify objectively, particularly in
the context of an evaluation for a criminal act where a subject may be motivated not to
report certain acts, Lisa's level of disconnection from her memories and elaboration of
deep uncertainty about whether events in her life were real or not was pervasive and
appeared to mirror what others who lived with her said about her. That is, that she
frequently appeared out of touch with reality and unable to tell the difference between her
ideas and facts, particularly those related to her bodily integrity and pregnancies.

       Lisa demonstrated over the course of the evaluation clinical indicators of complex
post-traumatic stress, the characteristics of which will be discussed below. Her clinical
presentation is noteworthy for severe dissociative symptoms, reported across multiple
contexts, by numerous reporters, including herself, and dating back to her adolescent
years. This dissociative symptomatology will also be discussed in detail below.

Complex post-traumatic stress

         Lisa's clinical presentation and history is consistent with the developmental and
emotional impairments of individuals who have experienced severe childhood
maltreatment and trauma (Herman, 1992, van der Kolk, 2010). While the multiple
diagnoses ascribed to her over the last several years of her incarceration are useful in
capturing some of her symptoms (such as depressive thinking, mood instability,
behavioral dysregulation, and anxiety), the most comprehensive diagnosis for her
condition is complex posttraumatic stress disorder (CPTSD) (Cloitre et al., 2009, Cloitre
at al., 2013, D'Andrea et al., 2013). Individuals with complex posttraumatic stress
disorder, a diagnostic category proposed for inclusion in the World Health Organization
International Classification of Diseases, 11 th version, and arrived at by consensus among
a panel of international trauma experts (Cloitre et al., 2012) manifest difficulties in the
regulation of multiple emotional, interpersonal, cognitive and behavioral capacities
(Cloitre at al., 2009). Complex traumatic stress is a chronic condition that also likely
exacerbates other mental disorders and conditions. Thus, the Bipolar and depressive
disorder that is well-documented in Lisa's prison record is likely to have been worsened
by the emotional dysregulation that is prominent in her complex traumatic stress
condition.

       Below are the symptoms of complex post-traumatic stress manifested by Lisa.

1. Emotional dysregulation: Individuals who have experienced chronic trauma and
victimization in childhood often demonstrate difficulties recognizing and managing their
own emotions. Specifically, survivors of childhood trauma are often erratic in their
emotional presentation, self-injurious, and unable to handle their feeling states. Lisa has
demonstrated this type of emotional dysregulation, particularly in terms of becoming
overwhelmed and unable to manage her emotions, much of her life. Her first husband,
Carl, described her as erratic in her presentation in her late teens and twenties, sometimes
talking excessively at people without stopping and other times retreating to her room to
read for days on end. As a teenager, she is remembered as shy and withdrawn and then



Porterfield, Preliminary Findings                                                         11
                                                                                              B-233
suddenly outgoing and talkative. Lisa's emotional turmoil resulted in her attempting
suicide as a teenager after her sexual abuse by her stepfather was discovered. As a young
adult, she managed her overwhelming feelings with alcohol abuse and hypersexual
behaviors. She is reported by many family members as drinking excessively in
adulthood, often becoming drunk and unable to care for her children. She also reportedly
engaged in multiple sexual encounters throughout her late adolescence and adulthood,
including with strangers who would go off with her for extended periods of time while
her children were present.

2. Disturbed sense of self: Survivors of chronic trauma, particularly victimization that
has occurred over a long period of time by trusted caregivers often demonstrate a highly
disturbed self-concept. This can include feelings of being damaged or worthless or less
than others. Throughout her entire adulthood, Lisa demonstrated a profoundly disturbed
sense of self. This was evident in her distorted relationship to her body and pregnancy.
Multiple individuals noted over the years of her adulthood that Lisa presented with
impossible pregnancies and an identity as a pregnant woman that was completely
unbelievable. Family members avoided or denied the truth of this presentation,
essentially allowing Lisa to enact a delusional version of herself as a pregnant woman.
For Lisa, the role as a pregnant woman created a purpose for her, even when it was
patently obvious that it was not true. Her construction of stories to explain away the
pregnancies, such as babies that were "absorbed" back into her or delivered and then
discarded, defied credulity and pointed to her fragile hold on reality. For Lisa, her sense
of self was so distorted that it was easier to create completely outlandish explanations that
supported her fragile identity as a mother than to accept the reality of her life as an
overburdened mother of growing children. This type of identity distortion, while
unusual, is consistent with the dynamics of Lisa's family. In her family, relatives use
children as ways to gain power and control over one another and to punish each other for
perceived grievances. As a pregnant woman, Lisa possessed power in the form of a new
child who could not be taken from her. Indeed, when talking about her tubal fulguration
and her confusion about whether she obtained this procedure, Lisa noted that having
children was "the only thing I'm good for," thereby underscoring how threatening to her
sense of self this procedure must have been.

3. Interpersonal Disturbances: Individuals who suffer chronic childhood victimization
experience relationships as threatening and unstable, a source of tremendous anxiety and
distress. Lisa's descriptions of her life are replete with images, stories and perceptions of
relationships as fraught with violence, coercion, control and manipulation. Throughout
the course of the evaluation, she told stories of family members conspiring against one
another, attempting to harm one another and betraying one another with cruel and
exploitative acts. Many of these stories anchored around people attempting to take each
other's children. Lisa's mother, Judy, serves as the fulcrum around which this
interpersonal abuse and exploitation centers. Judy first abuses and degrades Lisa as a
child, demonstrating with her abandonment of Diane that she is completely capable of
giving a child away, and then essentially hands Lisa over to her husband Jack for sexual
abuse, blaming her later for this horrific exploitation. With this kind of disturbed
structure to a parental relationship, it was almost inevitable that Lisa would develop



Porterfield, Preliminary Findings                                                          12
                                                                                            B-234
deeply distorted relationships in her adulthood. She married men who sexually abused
her, engaged in multiple extramarital sexual relationships, and could barely function as a
parent to her four children. This kind of interpersonal devastation was the byproduct of
Lisa's lifelong experience of victimization and emotional exploitation and abuse.

4. Hyperarousal and re-experiencing of traumatic events: Lisa described hyperarousal
symptoms that are consistent with post-traumatic nervous system activation. She noted
that she periodically has intrusive images of Jack Kleiner's sexual assault of her. For
example, she described how having her face in her pillow will result in her becoming
frightened because she is reminded of being face down while Jack Kleiner raped her from
behind. Her first husband, who was married to her shortly after her abuse by Jack, noted
that she had frequent nightmares and difficulty sleeping, because she would wake up
crying. Her description of physiological discomfort, such as heart racing, gag reflex, and
feeling afraid is consistent with post-traumatic arousal in the face of trauma reminders.
Notably, because her clinical condition is so dominated by dissociation (which will be
discussed below), her report of experienced hyperarousal and intrusive remembering is
less frequent.

Dissociation

         The most pronounced manifestation of Lisa Montgomery's extensive trauma
history is her dissociative symptomatology and manner of managing stress. Dissociation
is a process of the human nervous system in which neurochemical reactions to excessive
stress lead to alterations in consciousness and perceptions of senses, the environment, and
the self. Dissociation represents a lowering of consciousness, sometimes to the point of
actual rupture ofconsciousness and awareness (Lanius, Paulsen & Corrigan, 2014).
Clinical models of dissociation demonstrate how humans, like animals, when under
severe threat, will sometimes experience the release of neurochemicals that are anesthetic
in nature and that therefore lower the organism's experience of pain and fear. When
humans experience this peritraumatic ("during the trauma") dissociation however, they
are often left with residual difficulties after the trauma, such as amnesia, fragmentation of
memory, and other disturbances. If the individual suffers multiple traumatic events that
lead to frequent and lengthy periods of peritraumatic dissociation, the after effects will
likely be more pervasive and more severe. These can include altered states of
consciousness that linger after the traumatic events, such as time distortions, cognitive
confusion, bodily symptoms (depersonalization and derealization) and emotional
numbing. (Frewen and Lanius, 2014). Dissociative symptoms can reach the level of
psychosis, as when an individual suffers hallucinatory phenomena, such as voices talking
at him or her in an attacking manner.

        Lisa Montgomery's extensive childhood history of physical, sexual and
emotionai abuse by trusted caregivers throughout the course of her neurobiological
development likely created the conditions that led to her profound and pervasive
dissociative symptoms. She has additional vulnerability to dissociative-like symptoms,
according to the evaluation of her completed by Dr. Siddhartha Nadkami. Dr. Nadkami




Porterfield, Preliminary Findings                                                         13B-235
noted that Lisa likely suffers from complex partial seizures and neurophysiologic
dysfunction that manifest as dissociative and psychotic symptoms.

       The dissociative symptoms that are prevalent in Lisa's functioning fall into
categories listed below:

1. Confused thought process. Lisa's thought process was grossly intact, with her
demonstrating awareness of time, place and circumstance. However, she manifested
frequently confused thinking that indicated questions about the reality of certain events
and perceptions in her past. She noted substantial confusion about events related to her
past, particularly events around her body and her pregnancy history. For example, when
asked about the story told by her ex-husband that she had told him she had an abortion or
gave up a child as a teenager, she stared blankly at the examiner and repeated, "I don't
know about that." Additionally, when asked about "false pregnancies" or past events
where she told others she was pregnant, Lisa became tearful and said "I don't know. I
don't know." Finally, when asked about the reported tubal fulguration she underwent,
Lisa noted that she came home from the procedure and did not think it had really
happened. She noted that if her mother said something was true and she thought
something else was true, she had no way of knowing what the actual truth was. Lisa's
presentation as a vague and confused reporter of her past and of reality is consistent with
a profoundly dissociated state, and it is something that others who knew her throughout
her life recall about her.

2. Disengagement: Dissociation can manifest itself as an experience of being inattentive
or "out of it." Multiple friends and family members note that this was a prevalent quality
in Lisa's functioning. A classmate described Lisa as "spacing out" in high school and
needing to be brought back to attention by a teacher yelling at her. Her stepfather
Richard Boman who came into her life towards the end of Jack Kleiner and Judy's
marriage, described her as "in a world of her own," and "just star[ing] into space." Her
first husband, Carl, described Lisa as "not emotionally present. .. she was in her own
world and distant from everything." Her half-brother, Tommy Kleiner, noted that Lisa
was "in her own little world" and that "the house could bum down around Lisa and she
wouldn't notice." Carl described her staying in bed for days at a time, repeatedly reading
the same books. Her brother, Teddy, described her as "in her own little world" and
"often spaced out or star[ing] into space." Her husband, Kevin, also described her
becoming disengaged: " ... she got a blank look on her face and didn't respond. I
wondered if she was daydreaming. I could tell she didn't hear me: it was like she wasn't
even there." Lisa's daughter Kayla described her mother as fundamentally absent, even
when she was with her children. She noted: "She was always distracted and seemed to
be thinking about something else. Her body was around, but her mind was not with me
or playing with me." Kayla noted that the first time she had a "real" conversation with
her mother when her mother seemed to be able to focus and listen was in 2012, when her
mother was taking psychotropic medication.

        Lisa noted that she has struggled much of her life with absent-mindedness and
feeling as though she is in her own world. She gave examples of being at her job and not



Porterfield, Preliminary Findings                                                        14
                                                                                          B-236
remembering how she got there, often feeling like she lost track of time, and during the
year before her arrest, feeling that she would need to write what day it was on her hand in
order to stay oriented to time.

3. Depersonalization: Depersonalization occurs when an individual feels detached from
her own body or like she does not belong in her body. Lisa is described by numerous
family members as being "filthy" and smelling badly, a possible indicator of a
depersonalized state in which she could not care for her own body. Lisa noted strong
symptoms of depersonalization around sexual activity. She described sex with her
husband and her feeling that "you could not be there," a description of her mental
disconnect from her body, as well as her viewing herself in the second person, "you",
rather than the first person, "I". She noted that sex with her husband, Kevin, would
"take me back to Jack." Lisa noted that sometimes she felt "like I'm separate" from the
world and would have to tell herself, "I'm here .. .I'm walking."

4. Derealization: Derealization is a form of dissociation in which the person feels that
his or her surroundings are not familiar and, in some cases, not even real. Lisa described
often feeling that she is unsure whether her environment is real. She described the world
feeling "dreamy" to her at times and noted that there were days that were "nonexistent"
to her. Lisa recalled receiving letters and not knowing if they were real or not when she
was incarcerated in CCA. She described how she learned to develop "strategies" to
"show me this is where I am." She described looking out her window and seeing a tree
and feeling she was able to tell herself that she knew she was seeing a real tree. Lisa
described a fundamental sense of unreality that shapes her perception of the world and
the logic she uses to try to assess reality: "I can feel it, so I know it's real. Ifl can't feel
it, I'm not sure it's real." This weak hold on reality pervades much of Lisa's
consciousness and has been prevalent in her functioning since she was a teenager.
According to Lisa, things started to get "less real" after Jack Kleiner began raping her.
With some hesitation, she described not being sure if she really had her children or not,
saymg,

       " ..like being a mom-did I really have them? I had them, I don't remember
       that period of time but I won't know ifl really had them. I have to remember
       but I can't. I have an idea of it, but I'm not sure if it happened."

Lisa's confused and illogical language here demonstrates the rupture in her sense of
reality.

5. Identity dissociation: Dissociation can include a split in an individual's identity where
the person feels like she has different people inside herself or like there are people inside
who are talking to her. Lisa describes how she struggled for many years with her
mother's voice in her head, saying "You can't do anything right," and telling her she was
a "bad girl." This experience of a voice that is not one's own but that is speaking in
second person and disparaging the individual is a hallmark sign of the altered
consciousness of trauma-induced dissociation. (Frewen & Lanius, 2014). She describes
a split in her identity that has recurred since she was a teenager and her mother



Porterfield, Preliminary Findings                                                             15
                                                                                                   B-237
discovered Jack's sexual abuse of her. At that time, her mother cut Lisa's hair, an event
that she links to being viewed as "bad." Since that time, Lisa describes several occasions
where she has become preoccupied with cutting her hair as a way to demonstrate the
"bad" part of herself. Lisa's first husband, Carl, stated that when Judy would verbally
mock and abuse Lisa, Lisa would appear to get "a different look on her face," something
he described as her "going someplace else mentally." Lisa noted that the uterine
fulguration that she underwent was also part of her being "bad" because she had been
unfaithful to Carl and had another man's child. Lisa's split identity is also evident in her
description of herself as "only good for having babies."

        Family members report that Lisa also demonstrated identity confusion in relation
to her cousin, Wendy Treibs, whom she began to emulate as an adult. Notably, Wendy,
who Lisa described in the current evaluation as "the perfect mom" and who Lisa's mother
reportedly said "was a better mom than me," had reversed a tubal ligation and gone on to
have two children after the procedure. Lisa has at times been reported to have said that
she too had a tubal fulguration reversed. Additionally, in 2004, Lisa is reported to have
gone to court during the custody battle with her mother over her brother's baby and
dressed and had her hair notably like Wendy's. Lisa also used the name Abigail for Mrs.
Stinnet's baby, a name that Wendy said would be her next child's name. During this time
in 2004, Lisa's ex-husband Carl noted that Lisa was "spaced out and getting a lot worse,"
something that he noted seemed related to her false pregnancy. He noted that Lisa was so
"strange" at this point that her children did not want to have people come to their home
and see her.

6. Memory disturbance: Individuals who dissociate often describe impaired memory
functioning, including blank spells and loss of time. Numerous family members describe
Lisa as forgetful and scattered. Her years of parenting young children are described as
chaotic and her ability to run a household with even a modicum of organization was
nonexistent. Her home was described as filthy, disorganized and replete with unfinished
projects. Lisa described going to the grocery store and coming home with items that the
family already had. She noted that her ability to follow through on an activity was very
poor, until she began taking Risperdal in the BOP. Lisa described her fundamental
inability to remember major events of her life. She stated, "I know I graduated from high
school, but I have no memory of it." She also noted that she bas no memory of marrying
her first husband, Carl, and almost no memory of testifying in court about her stepfather's
sexual abuse of her.

7. Emotional constriction: Dissociative symptoms can include restricted or limited
emotional experience, including numbness and lack of appropriate positive or negative
feelings. Lisa described intense emotional constriction, particularly around her body and
childbirth. She noted that she held her daughter after returning from the hospital and
thought, "I should feel love and I'm not feeling anything." Lisa recalled how she didn't
cry about her stepfather raping her because it was "going on for years and I learned not to
deal with it." Later, her emotional constriction was used against her by her mother who
told her, "If you hadn't wanted [the sexual abuse] to happen, you would have cried."
Thus, Lisa's blunted emotional response to years of violent sexual abuse was ultimately



Porterfield, Preliminary Findings                                                         16
                                                                                           B-238
used against her by her primary caregiver. As a young mother, Lisa described struggling
to connect to her children, saying, "the emotions weren't there." Recently, when a friend
said that she was worried about Lisa's husband, Lisa noted that she had to "stop and think
about it-I had to try to connect to his emotions." Lisa's extensive victimization likely
affected her capacity to tolerate emotions. Individuals with high rates of dissociation have
been shown to have difficulty with recognizing emotions in others. This difficulty with
reading other's emotions has been linked to neurobiological dysfunction that occurs in
the limbic system of emotion regulation in dissociative states. (Lanius, Paulsen and
Corrigan, 2014).

Conclusion

        Lisa Montgomery's life history demonstrates the tragic and devastating
consequences of abuse and exploitation of children by those who should protect and
nurture them. Raised within a family whose treatment of children as objects to be used in
internecine family conflicts spanned multiple generations, Lisa grew up learning that she,
too, was an object to be exploited and abused by her caregivers. Lisa's childhood in
which she was brutally beaten, humiliated, and ultimately raped for several years by a
stepfather, created conditions for her to develop profoundly distorted perceptions of
interpersonal relationships, human emotions and, even her own body. Lisa, like many
survivors of severe sexual abuse, developed a dissociative response to her feelings and
body states that stayed with her throughout her life. While this dissociation can protect a
child, for instance from the actual sensations of a disturbing rape, it can, if required
frequently enough, result in a rupture of the child's developing sense of self, the world
and relationships. Lisa's development suffered such distortions and she grew into
adulthood with a disconnected sense of her emotions, a tenuous hold on reality, a
completely warped view of human relationships, and a split and damaged sense of herself
and of her body. These developmental impairments had tragic consequences in this
woman's life and the life of those around her.

       I will continue to examine data, as it is provided to me, and update you as
necessary. Please do not hesitate to contact me if you have further questions.

       Thank you.

       Sincerely,


        ~A-~~l!)
       Katherine Porterfield, Ph.D.
       NY State License Number 014105-1




Porterfield, Preliminary Findings                                                         17
                                                                                           B-239
                                       References

    Anda, R. Felitti, V. Bremner, J, Walker, J. , Whitfield, C., Perry, B.,Dube, S. , and
Giles, W. (2006) The enduring effects of abuse and related adverse experiences in
childhood A convergence of evidence from neurobiology and epidemiology. Eur Arch
Psychiatry Clin 256: 174-186.

   Beitchman, J. et al., (1992) A Review of the Long-Term Effects of Child Sexual
Abuse, Child Abuse & Neglect . (16) 101.

   Bremner JD (2003) Long-term effects of childhood abuse on brain and neurobiology.
Child Adolesc Psychiatr Clin North Am 12:271-292.

    Cloitre, M., Courtois, C.A., Ford, J.D., Green, B. L., Alexander, P., Briere, J.,
Herman, J.L., Lanius, R., Stolbach, B.C., Spinazzola, J., Van der Kolk, B., Van der Hart,
0. (2012). The ISTSS Expert Consensus Treatment Guidelines for Complex PTSD in
Adults. http://www.istss.org.

    Cloitre, M., Garvert, D., Brewin, C., Bryant, R., & Maercker, A. (2013). Evidence for
proposed ICD-11 PTSD and complex PTSD: A latent profile analysis. European Journal
of Psychotraumatology, 4.

    Cloitre, M., Stolbach, B. C., Herman, J. L., Kolk, B. V. D., Pynoos, R., Wang, J., &
Petkova, E. (2009). A developmental approach to complex PTSD: Childhood and adult
cumulative trauma as predictors of symptom complexity. Journal of traumatic
stress, 22(5); 399-408.


    D' Andrea, W., Ford, J. D., Stolbach, B., Spinazzola, J., & van der Kolk, B. (2012).
Phenomenology of symptoms following interpersonal trauma exposure in
children: An empirically-based rationale for enhancing diagnostic parsimony. American
Journal of Orthopsychiatry, 82, 187-200.

    De Bellis MD, Baum AS, Birmaher B, Keshavan MS, Eccard CH, Boring AM,
Jenkins FJ, Ryan ND (1999) AE Bennett Research Award. Developmental traumatology.
Part I: Biological stress systems. Biological Psychiatry 15(45):1259-1270.

   De Bellis, MD, Keshavan, M., Clark, D. Casey, BJ, Giedd, J., Boring, A., Frustaci, K,
Ryan, N. (1999). Developmental Traumatology Part II: Brain Development, AE Bennett
Research Award. Biological Psychiatry 15(45):1271-1284.

   Driessen M, Herrmann J, Stahl K, Zwaan M, Meier S, Hill A, Os- terheider M,
Petersen D (2000) Magnetic resonance imaging volumes of the hippocampus and the
Amygdala in women with borderline personality disorder and early traumatization. Arch
Gen Psychiatry 57:1115-1122




Porterfield, Preliminary Findings                                                          18
                                                                                            B-240
   Edwards, V., Holden, G., Felitti, V., and Anda, R. (2003) Relationship Between
Multiple Forms of Childhood Maltreatment and Adult Mental Health in Community
Respondents: Results From the Adverse Childhood Experiences Study AM J Psychiatry,
160 (8), 1453-1460.

   Ford, J, Connor, D, Hawke, J. (2009) Complex Trauma Among Psychiatrically
Impaired Children: A Cross-Sectional, Chart-Review Study. J Clin Psychiatry. 70 (8),
1155-1163.

   Frewen, P. & Lanius, R. (2014). Trauma related altered states of consciousness:
Exploring the 4-D model. Journal of Trauma and Dissociation. 15: (436-456.).


   Herman, J. (1992). Complex PTSD: A Syndrome in Survivors of Prolonged and
Repeated Trauma, J. Traumatic Stress (5) 377 .


   Lanius, U., Paulsen, S., & Corrigan, F. (2014). Neurobiology and Treatment of
Traumatic Dissociation: Toward an Embodied Self. Springer: New York.

   Malinosky-Rummell, Rand Hansen, D. (1993) Long-Term Consequences of
Childhood Physical Abuse. Psychological Bulletin. 114 ( 1), 68-79.

   Perry et al., (1995) Childhood Trauma, the Neurobiology of Adaptation, and "Use-
dependent" Development of the Brain: How "States" Become "Traits." Infant Mental
Health Journal 16 (4) 271-291).

    Plotsky PM, Meaney MJ (1993) Early postnatal experience alters hypothalamic-
corticotropin-releasing factor (CRF) mRNA, median eminence CRF content and stress-
induced releasing in adult rats. Mal Brain Res 18:195-200.

    Putnam, F. (2003). Ten Year Research Update Review: Child Sexual Abuse. Journal
of the American Academy of Child and Adolescent Psychiatry, 42 (3): 269-278.

   Teicher, M. (200)Wounds That Time Won't Heal: The Neurobiology of Child Abuse.
Cerebrum: The Dana Forum on Brain Science. 2(4)

   U.S. Department of Health and Human Services (2009), Understanding the Effects of
Child Maltreatment on Brain Development, Child Welfare Information Gateway,
Washington, D.C. (https://www.childwelfare.gov/survey/publications/index.cfm.)

    US Department of Justice, Office of Justice Programs, Office of Juvenile Justice and
Delinquency Prevention, Combating Violence and Delinquency: The National Juvenile
Justice Action Plan. 1996.




Porterfield, Preliminary Findings                                                      19B-241
   U.S. Department of Justice, Report of the Attorney General's National Task Force on
Children Exposed to Violence. 2012.

   Whittle, S, Dennison, M., Vijayakumar, N., Simmons, J., Yu€cel, M., Lubman, D.,
Pantelis, C., Allen, N. ( 2013) Childhood Maltreatment and Psychopathology Affect
Brain Development During Adolescence. Journal of the American Academy of Child and
Adolescent Psychiatry, 52 (9), 940-952.




Porterfield, Preliminary Findings                                                   20
                                                                                         B-242
                                   Katherine Porterfield, Ph.D.
                                     591 10th Street, Suite #1
                                      Brooklyn, NY 11215
                                 New York State License #014105-1



 Kelley J. Herny
 Supervisor AFPD-Capital Habeas
 810 Broadway, Suite 200
 Nashville, TN 37203

October 10, 2016

Dear Ms. Herny,

         This letter will serve as an addendum to my previous report in this case. Subsequent to
my April 22, 2016 report, I have received additional data which confirms and supports my initial
clinical conclusions and opinions.

         In addition to the materials previously reviewed, I have also reviewed the following:

             Supplemental Declaration of Jan Vogelsang
         -   Declaration ofLinda Baker
         -   Declaration ofWesley Gann
         -   Declaration ofDavid Kidwell
             Supplemental Declaration of Carl Boman
             Interrogat01y Answers of Judy Kleiner in the divorce case of Kleiner v. Kleiner
         -   Obituary of Gerald "Shorty" Shipley
         -   Hand-written note of Lisa Montgomery with the names of two perpetrators

         Further, I interviewed Mr. David Kidwell and Lisa Montgomery.

    I.       SUMMARY OF ADDITIONAL DATA

         A Interview of David Kidwell

        I personally interviewed Mr. David Kidwell via telephone on September 1, 2016. Mr.
Kidwell stated that he was a cousin of Lisa Montgome1y. He recalled that Lisa had lived with
him for a short while when she was a child. Mr. Kidwell lost contact with Lisa and her family for
a time. Later, when Lisa 's family moved back to Oklahoma, Mr. Kidwell drove down for a visit.
Mr. Kidwell, who was in law enforcement at the time, described a feeling of unease when Jack
Kleiner and a group of other adult males entered the room He noticed Lisa physically react to
the presence of these men




                                                                                                 1
                                                                                                     B-243
        Mr. Kidwell further descnbed a second visit to Speny, Oklahoma wherein he noticed a
 marked change in Lisa's appearance and demeanor. Mr. Kidwell recalled that there was a group
 of men present at the trailer along with Lisa's stepfather, Jack Kleiner. Mr. Kidwell stated that
 Lisa appeared "terrified" of the men and situated herself behind him as if for protection Mr.
 Kidwell then descnbed how Lisa retreated to the room that had been added on to the trailer.
 When Mr. Kidwell went to say goodbye to Lisa she was seated on her bed and asked Mr.
 Kidwell if he really had to leave. He stated that Lisa's "whole demeanor" had changed.

         Mr. Kidwell told me that he was very bothered by these interactions and instinctively felt
that something was amiss. He returned to Sperry to ascertain just exactly what was going on
with Lisa and these men Mr. Kidwell descnbed his conversation with Lisa. He stated that Lisa
disclosed that she had been the victim of extreme, repeated, sexual assaults by these adult males,
as many as four at a time. Mr. Kidwell recalled that Lisa reported that these men would force
her to submit to ana~ ora~ and vaginal intercourse. The men would take turns, one after the
other. The men would physically punish Lisa if "she wasn't doing it right." As a final
humiliation, the men would urinate on Lisa. Mr. Kidwell stated that Lisa begged him not to
report the abuse because "Jack would kill her" if she did. Mr. Kidwell expressed regret for his
fuilure to report these events.

         Mr. Kidwell descnbed the change in Lisa over the course of her adolescence. He stated
that she became "spacy" and "out of it," often seeming to not hear people when they spoke to
her, "like she was in another world." He noted that, in her adulthood, while he always was able
to get along with her, others in the family could not, due to Lisa's irritability, anger and mood
changes. He noted that Lisa was 'jumpy" and easily startled in her aduhhood. He stated that
everyone in the family knew there was "something wrong'' with Lisa.

        B. Further Interview of Lisa Montgomery

       When I became aware of Mr. Kidwell's statement, I asked to speak with hin1 as well as
Mrs. Montgomery. I advised the legal team to tell Mrs. Montgomery that I would like to come
and speak with her about the information that Mr. Kidwell had reported. It was reported to me
that when Ms. Harwell told Lisa that I would be coming to interview her regarding what Mr.
Kidwell had reported, Ms. Montgomery disclosed to Ms. Harwell the names of some of the
people who raped her by writing them on a piece of paper.

        I conducted that interview over a five and one half hour period on September 14, 2016 at
the FMC-Carswell in the conference room of the administrative unit where Lisa Montgomery is
housed.

        Lisa Montgome1y was cooperative throughout the interview, though she appeared and
stated that she was anxious at various points during the intervie w. Present in the room were two
of Lisa's current attorneys, Amy Harwell and Kelley Herny.

Confirmation of Mr. Kidwell 's report




                                                                                                    2

                                                                                                        B-244
         When I broached the topic of having spoken with Mr. Kidwell, Lisa became tearful and
 her face flushed red. Lisa stated that ''when I told before no one did anything. " Lisa' s next
 statement was "no one knows how involved my mom was in all of it." She then stated, "that's
 how they paid for the new living room"

        Over the course of the interview, Lisa elaborated at various points on the information
reported by Mr. Kidwell She explained that when the family added on to the trailer, Lisa was
told that she had to engage in sex acts with the plumber, electrician, and other workers. Lisa 's
mother told Lisa that Lisa had to "pay the bills" by letting these vaiious repairmen engage in
sexual acts wid1 her. Lisa stated that her mother would blame Lisa . and say things like "you
wanted your own room, well you have to pay for it." Lisa was clear that "paying for it'' meant
"doing whatever [these men] wanted." Lisa recalled one time that after one of these men had
sexually assaulted her, Lisa's mother "quit crying. " Lisa recalled how one time her mother said
''thank you" to her because now ''we paid that bill." Lisa stated that one of the men, the plumber
whose nicknaine was "Uncle Shorty" would leave money in her nightstand,because he knew her
mother wasn't sharing any of the proceeds with her.

        Lisa recalled that when her mother would leave for the groce1y store she would take the
other children with her, but Lisa had to stay behind with her stepfather, Jack Kleiner. She stated
that Jack would bring his friends over and Lisa would have to let them do ''whatever they
wanted." Lisa would have to ''wait on them" and "make them drinks."

        Lisa confirmed that at times as many as four men raped her in the same occurrence. Lisa
stated that in addition to the anaL oraL and vaginal rapes, the men would also physically assault
her in ways that left bruises. Lisa stated that ''hitting was allowed." She reported having to wear
long dresses and pants to cover bruising on her legs.

         Lisa's disclosures came in pieces. She was unable to give a linear, narrative account.
Periodically she would report something in the past using the present tense - a common
occurrence in individuals who are recounting traun1atic events and suggestive of reexperiencing
phenomena. She descnbed having nightmares and flashes of memory, but she does not have a
clear chronological memory of the events. Throughout the interview, Lisa repeatedly struggled
to speak about the sexual violence, saying, "I can't," when asked to describe what had happened.
It required several hours to conduct the interview, given Lisa' s grave distress when asked to
recall the rapes by these men.


Further information regarding Jack Kleiner 's abuse ofLisa

         Lisa stated that abuse by Mr. Kleiner started with .Mr.   Kleiner forcing her to strip naked
as a young girl and then whipping her. Lisa stated that Jack's     ''favorite thing" was to "make you
strip so he could whip you." Lisa stated that she would think      about tunning away but she feared
that she would be caught. She said she knew that what would        happen when she would be brought
back (if she ran away) would be far worse, so she never tried.




                                                                                                    3

                                                                                                        B-245
         Lisa described the night that Judy "found" Jack on top of Lisa. Lisa said that Judy was
 aware that Jack had been sexually violating Lisa for some time, but she pretended like it was
 only the other men Judy pulled a gun and Lisa reportedly still vividly remembers hearing the
 gun click. Lisa recalls that even though Judy made Jack leave that night, he was allowed to
 return to the home on Lisa's 16th birthday, two or three days later. Judy ultimately left Jack after
 Jack punched Patty in the face. Lisa also stated that Judy waited until she had another man
 (Richard Boman) that she was involved with before leaving Jack.

Further ;11;/ormation about Judy Kleiner 's covering up abuse ofLisa

         Lisa spoke about Judy Kleiner's explicit direction to Lisa that she was not to tell others-
including a mental heahh counselor involved with the family during the divorce and the Court
itself during the divorce proceeding--about the sexual abuse of her by the other men Lisa stated
that her mother threatened her that if she told the whole story of what had been going on in the
Kleiner home that Judy would not get custody of the younger children and that they would all be
split up into foster homes. Judy told Lisa to only report what Jack had done and to leave the other
men (and Judy) out of the story. Judy told Lisa that the counselor she was seeing would tell Judy
everything that Lisa said during counseling sessions. As a result, Lisa followed her mother' s
instructions and never revealed to her counselor or the court that Lisa had been essentially
sexually trafficked by her mother and stepfather. The counselor's records from this time confirm
only the report of Jack Kleiner' s abuse.

         Lisa noted that after the divorce, Lisa's mother would blame Lisa for "everything. " The
divorce was Lisa's ''fault. " That Judy had to go to work to provide for the family was Lisa's
"fault." Judy "made [Lisa] question what was real or not real." Judy would "1:\vist things" and
''blame" Lisa. Lisa heard her mother tell others, including family members, that the sexual abuse
from Jack was brought on by Lisa - that Lisa had "stolen" Judy's husband. Lisa said she could
not speak up for herself and simply didn't talk about what happened.

        Lisa said that she told part of what happened to Carl Boman, but did not tell him
everything. She reported feeling helpless because "no one ever did anything when I did tell
[about Jack.]"

        Lisa stated that for the rest of her life on the outside, Judy would tln·eaten Lisa that Lisa
would lose her kids if Lisa ever revealed what Judy had done to Lisa (ie. selling her daughter for
sex). Lisa recalled going with Judy to court in Oklahoma and Judy telling Lisa to "keep your
mouth shut or I won't get Hope" (the minor child of Teddy Kleiner).

Additional clinical information regarding Lisa 's mental state

        In the current interview, Lisa reported experiences consistent with dissociation and post-
traumatic syinptomatology. For example, Lisa reported that when these men were sexually
assaulting her she began to "go away'' in her mind. She stated that she would ''build houses" in
her mind and in tl1at way it would be as if what was happening wasn't really happening to her.
Lisa descnbed having frequent nightmares of the abuse as a child. She also descnbed having
severe headaches.



                                                                                                     4

                                                                                                         B-246
          As she descnbed what memories she did have, I observed Lisa to have an involuntary gag
 reflex. I also noticed tearfulness and trembling. She bit her lip repeatedly. I observed her hands
 and body shaking. I noticed her neck and face flush red. Lisa reported feeling "sick to her
 stomach" and feeling "tight inside" during the interview when discussing the rapes.

        During the five and half hours of interview, Lisa often returned to the question of "how
could my mother have done that to me?" She questioned, "how could a mother who loved her
child do that to her?" Lisa continued, "I did everything she asked me to do." Lisa would answer
her own question with "maybe she didn't love me" and "I just wasn't lovable." These types of
statements reflect Lisa's distorted sense of self stemming from the abuse.

        Lisa discussed how she has blamed herself for the abuse over the years. She stated that
she often feh like it was her fauh. She said, "If I hadn' t wanted my own room, maybe I wouldn't
have to do these things. " Again, her distorted sense of herself as having been responsible for her
victimization is noteworthy and consistent with the severe psychological impact of childhood
sexual abuse.

         Lisa also descnbed feeling out of place as a teenager at school She stated that school
"was a whole different life." She would look at other kids and feel as if she did not ''belong" at
school because of what her life was at home. This type of statement reflects further distortions in
Lisa' s developing sense of self and of her relationship to the world-a distortion in which she is
damaged and disconnected from others due to her victimization

        Lisa also descnbed an ongoing sense of vulnerability reflected in her continuing vigilance
regarding her bodily integrity. In her current cell, she said she can only sleep once the cell door is
locked. Once the door is unlocked she wakes up . Also, Lisa states she can have a "nomial"
father/daughter relationship with her biological futher because she is incarcerated and he cannot
touch her. She stated that her relationship with her husband Kevin is also better now that she is
incarcerated because she doesn't "have to touch him"

       Lisa stated that she is able to function much better in prison due to feeling more protected
than she ever felt on the outside. She also attnbutes her improved behavior to her psychotropic
medications which help her to think and perceive things 1mre accurately (eg. "know what is real
and not real".)

         Lisa did say that she still considers suicide, but now goes to her wall and looks at her
pictures of her grandchildren Lisa described two serious attempts at suicide since being in BOP
custody. One attempt in June, 2012 was nearly successful Lisa descnbes how another inmate
entered her cell and punched her in the face muhip le times before the inmate was pulled off
Lisa. Even though Lisa had done nothing to provoke the attack, she was told she was going to be
locked down during the investigation. Lisa said that the fact that she was going to be punished
for being attacked was extremely distressing to her. She took over seventy Tylenol and when the
officers came to take her to lock her down, she refused. She was cuffed up for hours and only
after she started to cough up blood was she taken to the hospital By the time she reached the




                                                                                                    5

                                                                                                      B-247
 hospital she was in liver fuihrre. The discharge summary from the suicide attempt reflects that
 Lisa was diagnosed with Bipolar Disorder and PTSD by N. Lorenzi, M.D.

        C. Other Collateral Witnesses/Information

 Car/Boman

        I reviewed a declaration from Mr. Carl Boman, Lisa Montgomery's first husband. In this
declaration Mr. Boman discloses that he also knew of the adult men sexually aassaultingLisa in
her ieenage years .. l\1r. Boman noted in his declaration that "early in [his] relationship with Lisa"
-when she was "likely still 16 years old -- he learned from Lisa that "3 or 4" of Jack's friends
had oral, vaginal, and anal intercourse with Lisa. Mr. Boman notes that Lisa was sometimes ''tied
up" during the sexual assaults by these men. Also he describes that Lisa said "she would go away
in her mind and try not to be present" during these rapes. Mr. Boman noted that this was a
"secret" [he has] guarded for Lisa since early in their relationship.

 Wesley Gann

        Independent witnesses descnbe other sexually deviant behavior of Jack Kleiner. Mr.
Wesley Gann, a neighbor, recalls Jack Kleiner as volatile, violent, and perverse. Mr. Gann
recounts Jack Kleiner standing outside his trailer openly masturbating while observing Mr.
Gann' s two year-old daughter. Mr. Gann states that Kleiner threatened to kill Mr. Gann and take
his daughter as his own

Linda Baker

        Linda Baker, whose husband delivered propane to the Kleiner property, states that Judy
revealed that Jack Kleiner would peer through the windows to watch young girls change their
clothes. Linda Baker also recalls being incredulous when Judy suggested that Lisa had brought
on the abuse,asking Judy how in the world a teenage girl could be responsible for the actions of
an adult man Baker descnbes Lisa as being very frightened during the time she was staying at
the Baker home, stating "you would be too if you went through what she went through."

Corroboration of the alleged perpetrators ' presence

        As previously mentioned, Lisa told her attorney, Ms. Harwell, that she "knew some of
their names,., referring to the men who had abused her. Ms. Harwell reported that though Lisa
had not talked with her about the specifics of what had happened, she wrote two names on a
piece of paper and gave it to Ms. Harwell. The two names were Gerald Shipley and Harold Alee.
Shipley and Alee were both named as male associates of Judy Kleiner in divorce paperwork.
Mr. Kidwell noted that the men who made Lisa visibly frightened were ''friends" of Jacks who
were there when he visited. Shipley's obituary states that his nickname was "Sho1ty" and that he
was a plumber. Teddy Kleiner's declaration, which I had previously reviewed, describes how
various repairmen would come to the home and all of the children except for Lisa would be told
to go outside while Lisa and her mother stayed inside the trailer.




                                                                                                   6

                                                                                                    B-248
    II.       CLINICAL OPINION

        It is my clinical opinion that the additional information that I have reviewed above further
supports and confirms my original conclusions regarding Lisa Montgomery. I stated in my
previous declaration:

                  Lisa's clin;cal presentahon and hist01y is consistent with the developmental and
          emotional impairments of individuals who have experienced severe childhood
          maltreatment and trauma {Herman, 1992, van der Kolk, 2010). While the multiple
          diagnose::, ascribed to her over the last several years of her incarcerution. rtre useful in
          capturing some of her symptoms (such as depressive thinking, mood instability, behavioral
          dysregulation, and anxiety), the most comprehensive diagnosis for her condition is
          complex posttraumatic stress disorder (CPTSD) (Cloitre et al., 2009, Cloitre at al., 2013,
          D 'Andrea et al., 2013). Individuals with complex posttraumatic stress disorder, a
          diagnostic category proposed for inclusion in the World Health Organization International
          Classification of Diseases, 1 Jlh version, and arrived at by consensus among a panel of
          international trauma experts (Cloitre et al., 2012) manifest difficulties in the regulation of
          multiple emotional, interpersonal, cognitive and behavioral capacities (Cloitre at al.,
          2009). Complex traumatic stress is a chronic condition that also likely exacerbates other
          mental disorders and conditions. Thus, the Bipolar and depressive disorder that is well-
          documented in Lisa's prison record is likely to have been worsened by the emotional
          dysregulation that is prominent in her complex traumatic stress condition.

        The additional infonnation regarding Lisa's polyvictimiz.ation shows that her
victimization was far more severe than what I reported in my initial rep011. That is, in addition to
suffering years of coercive sexual abuse and physical abuse at the hands of multiple perpetrators,
she was in fact, trafficked into sexual activity as a young adolescent by her mother and stepfather
and forced to engage in sex acts with adult men, sometimes with multiple men. These events are
verified by several witnesses, as well as by Lisa herself

        The impact of these violent rapes enacted by multiple perpetrators- and sanctioned and
arranged by her own parents-was devastating to Lisa's psychological functioning and
development as a young adolescent. In fact, during the interview, some of these symptoms were
apparent as Lisa disclosed this information These symptoms included gagging, blushing, crying,
trembling, and staring into space. Also, the additional material reviewed here contains fi.nther
repo1ts of symptorns manifested by Lisa that are also consistent with her suffering from post
traumatic stress conditions throughout her life. For example, she is descnbed as 'jwnpy and on
edge" as a teenager and later "spaced out" and "in another world" as an adult. To this day, she
reports ongoing hypervigilance and preoccupation with being sexually assaulted, particularly by
men These symptoms, along with Lisa's severely dist01ted sense of herself and of her
relationship to the world, are confirmatory of her post-traumatic condition.

         Lisa 's severe functional impairments-her emotional dysregulation, her interpersonal
dist01tions, her damaged sense of her body and herself; and her post-traumatic symptomatology
- are clearly related to the severely destiuctive ti·aumatic events she suffered as a child and
adolescent at the hands of her caregivers and other abusive adults.



                                                                                                      7

                                                                                                      B-249
        If there is further information that is made available to me that changes or adds to my
conclusions, I will provide further documentation of those opinions.

       Sincerely,




       Katherine Porterfield, PhD.
       Licensed NY State Psychologist
       Senior Psychologist
       Bellevue/NYU Program for Survivors of Torture
       NYU School of Medicine




                                                                                                  8

                                                                                                      B-250
                               DECLARATION OF DAVID KIDWELL, SR.

I, David l<idwell, Sr., being of lawful age a11d a resider 1t of Osage County, KS, declare the

following:

   1. I am Lisa Montgomery's first cousin. My mother, Ann, was Judy's sister. I am about 6

       years younger than Judy was. I grew up with Judy because after my real father

       aba11do11ed 1r1e we lived with rny grandfather and grandmother.

   2. I love living on the farm but Judy did not. She wanted to get out and see the world. My

       grandparents were very strict. When Judy was young we laughed and played and got

       along really well. As she got older, something changed in Judy and she becan 1e

       different. She didn't want to follow all of the rules that my grandparents had and they

       had a hard time with her. Judy's moods changed a lot and she became very

       promiscuous. I remember one time that Judy took me into Manhattan and we went to

       an older man's apartment. Judy went into the back bedroom with the man. I assumed

       they were having sex. I heard a knock on the door and opened it to find my grandfather.

       He told me to go get in the car and he went to get Judy out of there. Looking back on it

       no•.v, I really think that Judy was bipolar. Of course back then we didn't know that wo1 d.

       I just knew she had these mood swings.

   3. Judy got in with the wrong crowd and just started acting different. She wasn't the fun

       little girl that I remembered growing up with. She got with these men who were really

       abusive to her. Lisa's father was very abusive to Judy. Really all of Judy's husbands until

       Danny were abusive to Judy.




                                                  1



                                                                                                     B-251
     4. I knew Jack Kleiner before Judy ever met him. I knew him from Manhattan, KS. He

         worked in a salvage yard and I vvould go ii, the, e to buy par ts f, 0111 I rim. He would be

         drunk at work. He was the sort of guy who was a real know-it-all and he always wanted

         you to know he knew more than you did. I never liked him. I really don't understand

         why Judy married him, but then I don't understand vvhy women stay ·..vith men ·1,1ho

         abuse women.

     5. Jack was very controlling of everyone, including Judy. Judy couldn't go to the store

         without asking permission. He really didn't like her to go anywhere without him being

         there. I ·.vould come over for visits and I would hear him talk so bad to her arid call Ire,

         terrible names. He would say things like "you stupid bitch, go get me a beer." One time

         I said, "why can't you get your own beer?" Jack said, "that' what I've got her for."

     6   Yo11 coLrld tell that Judy was very sfraid of Jack. She just wasn't the Judy that I played

         with as a child. One time when she came up to Topeka she had a black eye. I asked her

         where she got it and she made up some excuse. I told her "I know damn good and well

         where you got that." I don't know why she married that man. I tried to convince her to

         leave him. I told her that I would help her pack up all of her things and the kids and I

         would give her a place to live. Judy was too afraid to leave. She said he would hurt her

         and the kids if she tried to leave. Jack just had so much control over Judy.

     7   \Nhen Lisa was a little girl, she came and lived with me for a 1A1hile. Her sister Patty did

         one time too. Lisa was so happy and talkative when she lived with me. She didn't give

         me any problems. I loved all of Judy's kids. After that Judy and Jack left the area for a

         while and moved around a lot. I didn't see them for a long time.


                                                   2
DK


                                                                                                        B-252
8.    I will never forget how I learned that Jack had been abusing Lisa. I had come down from

      l(a11sas fo1 a visit. This was tire Fil st time I had been to see them since Lisa had been

     little. They were living in Sperry in the trailer that had the add on room where Lisa

     stayed. Judy, the kids and I were just sitting in the living room visiting. Then Jack came

     in with four of his friends. They had been off to a side room drinking beer. I did not

     know the men, I just knew that they were older. They came into get another beer.

     Everything about Lisa totally changed. You could tell that something was wrong with

     these guys and she was afraid. It bothered me, but I couldn't quite place what was

     ·wrong. It was a long drive back l101rte a11d 11,ad to leave. It bothered rne to leave.

9. I went back down a month or two later and this time Lisa's whole demeanor was

     different. It was like night and day from what she had been when she was little. She was

     very quiet. She 1.vas nervous and jumpy. The slightest noise would startle her. She was

     constantly looking around. Eventually Lisa got up and went to her room. I was really

     bothered by what I was picking up on. I asked Judy what was wrong and she said "Oh

     Lisa is just having a bad day." It seemed like more than that to me. This time Jack was

     there with three other men. These three had been there on the visit before. When they

     came into the room and saw me, Lisa just got behind me. They said that they were just

     coming to get a beer. I could tell that Lisa was terrified of them. But nobody said




1.0. Eventually Lisa went back to her room. When it came time to leave, I went to Lisa's

     room. She was just sitting on her bed. I told her we were leaving. I could tell she didn't

     want for me to go. She had the saddest look in her eyes. She looked up at me and said,


                                                3



                                                                                                   B-253
    "Do you have to?" I said, "Yes, sweetie, I've gotta get back home." She just looked

    down and said, "Ok. Bye."

11. After I got back to Kansas, Lisa's reaction to those men just kept eating at me. I was in

    law enforcement at the time and had also worked at the Topeka State Hospital. My

    training and instincts told me something was not I ight. I decided to go back down and

    ask Lisa what was wrong. I drove back down to Oklahoma like I was just coming for a

    visit. I got Lisa off to the side and said, 11 Lisa, what is wrong? Is somebody hurting you7"

   She said, "Can we go somewhere?" I said "Sure, let's go get a coke."

12. Before Lisa would agree to tell me anything she made me promise to never tell a soul.

   She said that "He (meaning Jack) said he would kill me if I ever told anyone." She also

   said that Jack threatened the rest of the family if Lisa ever told. I promised her I would

   never tell. I 1,vas not prepared to hear what she was about to tell 11,e.

13. Lisa told me that those men and Jack raped her. The rapes were anal, oral, and vaginal.

   She said it was over and over, one man right after the other, and went on for hours.

   They were also physically violent. They would beat and slap her if she was 11 doing it

   wrong.JI When they were done, they urinated on her like she was trash. I asked Lisa if

   these men did this to her just one time and she said no. It happened a lot of times. I

   was horrified. I wanted to go and beat the living daylights out of Jack right then. I told

   Lisa that she needed to tell the police. She said ti.at she couldn't. She was terrified that

   Jack would kill her. I knew she had reason to believe that. Jack was a ruthless person

   and a mean drunk. I had seen the bruises on Judy, I knew what a drunk Jack was, and if

   he would do all these things it wasn't a stretch to believe that he was capable of killing


                                             4



                                                                                                    B-254
         Lisa. I didn't have any law enforcement contacts in Sperry. Sp.erry was a just a little rural

         town a11d I know l1ow those places wu1 k. I couldn't protect her from Jack down there. If

         it had been in my jurisdiction it would have been a whole different story. I was afraid

         for Lisa and I had given her my word. I was sick to my stomach and heartbroken But I

         dropped Lisa back at home and went back to Kansas. I did not visit them again until

         after Judy left Jack which was many months later.

     14. I was afraid of what I might do if I ever saw Jack again. I live with regret for not

        speaking up about what happened to Lisa. I wonder if I had if all of this could have been

        prevented. I just didn't k110w wl Iat to do.

     15. I could tell that Lisa was telling rrie the truth. The way she acted around those men and

        the graphic way she told me what they had been doing. She was crying and shaking

        when she told me the story. She wasn't making it up.

     16. Lisa was never the same after this. She wasn't the happy kid who had lived me with.

        She was edgy and irritable. Her moods would change quickly. She would just go off on

        people. She would get really spacey. People would try to get her attention and it was

        like she just didn't hea1 ti IeII1. Tl Iey would Ii ave to yell to get lier attention and then

        when she finally noticed them she would get really angry and say "why are you yelling at

        me."


     17. Lisa's relationship with Judy changed after this. Before they had a mother/daughter

        relationship. After it happened, they would be real irritated and agitated with each

        other.




-->t;-
                                                    5
DK

                                                                                                         B-255
 18. At family reunions people would comment that Lisa was "nuts" and ''crazy." She would

     be irritable with otl,er family members, but not w,th me. We had th,s bond. I never

    broke my word to her.

 19. I remember Lisa and her mother getting into an argument the summer before this crime

    happened. It 1..vas over Lisa saying she 'vvas pregnant. Judv and Lisa were so angry with

    each other. They called each other awful names and Lisa stormed out. Judy looked at

    me and said she just didn't understand what was wrong with Lisa that she would keep

    saying she was pregnant. I said, "Why can't you just leave it alone. We know she can't

    have kids, Vv'h'y' do you have to keep , ubbing salt in old wounds."

20. I remember testifying at Lisa's trial. I was surprised at how few questions the attorney

    asked me. It seems like it took longer to swear me in than for my testimony. I had

    spoken to someone on Lisa's defense team many months befo,e tl,e ttial, but that

    wasn't the lawyer who was asking me questions in court. I told them a lot of what is in

   this declaration, but not the graphic details. It seems like they didn't spend that much

   time with me. I thought that I was going to be asked these questions in court. I was

   willing to testify to all of this information. It bothered me that the lawyer didn't ask me

   these questions.

21. I believe in the death penalty and I believe that Lisa should pay the price for what she

   did. rjust don't think that she deserves the death pe11alty because I know what she went

   through and I know that she could not have been in her right mind when this happened.

   The Lisa I knew and took care of as a little girl, would never do anything like this. After

   Jack and his bu.ddies did what they did to her, she changed.


                                             6



                                                                                                 B-256
     I declare under penalty of perjury and the laws of the United States that the foregoing 1s

true and correct to the best of my information and belief.




        Dated this 3 rd day of September, 2016 in Topeka, Shawnee County, Kansas.




                                                     David Kidwell, Sr.




~
DK
                                                7



                                                                                                  B-257
                                DECLARATION OF LINDA BAKER

I, Linda Baker, being of lawful age and a resident of Osage County, Oklahoma, declare the
following:

   1. My name is Linda Baker. My husband and I knew Judy and Jack Kleiner. My husband,
      who is now deceased, delivered propane for a living. He met Jack Kleiner delivering
      propane. Then I met Judy. Judy then brought the kids around.
   2. I remember the day that Judy caught Jack raping her oldest daughter, Lisa. She told me
      about it. She told me that she heard a noise and went out and found Jack on top of Lisa.
      She told him to get out and he wouldn’t. So she went and got a shotgun and put it to his
      head but it didn’t go off.
   3. Judy told me that she caught Jack peeping through the windows at the girls who would
      come over to the house to visit Lisa and also at his own daughters. He would watch
      them dress and undress. Judy hid in the closet and caught him doing it.
   4. Judy brought the girls to stay with my husband and me after she discovered Jack raping
      Lisa. The girls were very scared. You would be too if you knew what they went through.
      Lisa told her mom that it had been going on for years. Judy didn’t want to believe her.
      Then she said well maybe Lisa caused it. I told her “how can a child cause a grown man
      to do such a thing.”
   5. Jack had them out in the country kind of in his own little kingdom. They were isolated.
      They could have screamed and the neighbors probably wouldn’t have heard them.
   6. I can imagine that Judy would be the type of person who wouldn’t want Jack to go to
      prison. She would have wanted to take care of things herself.
   7. Judy moved in with Richard Boman. She came and got the girls and they moved in with
      Judy and Richard.
   8. I did not have much contact with them after that. They just disappeared and I hadn’t
      heard about them until Lisa’s lawyer called me.
   9. The above statement was read out loud to me by Kelley Henry.

I declare under penalty of perjury and the laws of the United States that the foregoing is true
and correct to the best of my information and belief.

Dated this 18th day of August, 2016 in Sand Springs, Oklahoma.




                                                            __________________________
                                                            Linda Baker




                                                                                                  B-258
